Exhibit 10.1
EXECUTION COPY
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
CARE INVESTMENT TRUST INC.
AS THE COMPANY,
AND
TIPTREE FINANCIAL PARTNERS, L.P.,
AS THE PURCHASER
DATED AS OF MARCH 16, 2010

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
PURCHASE AND SALE AGREEMENT
          PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of March 16,
2010, by and between Care Investment Trust Inc., a Maryland corporation (the
“Company”), and Tiptree Financial Partners, L.P., a Delaware limited partnership
(the “Purchaser”). Certain capitalized terms have the meanings given to such
terms in Article IX.
          WHEREAS, on the terms and subject to the conditions set forth in this
Agreement, the Company desires to sell, and the Purchaser desires to purchase
from the Company, Company Common Stock as more fully described herein (the “Sale
Transaction”);
          WHEREAS, in furtherance of the Sale Transaction, it is proposed:
(i) that the Company sell the Purchased Shares to the Purchaser upon the terms
and subject to the conditions set forth in this Agreement, and (ii) that the
Company make a cash tender offer for any and all of the outstanding shares of
Company Common Stock at the Offer Price, upon the terms and subject to the
conditions set forth in this Agreement (such cash tender offer, as it may be
amended from time to time in accordance with this Agreement, the “Offer”); and
          WHEREAS, the board of directors of the Company (the “Company Board”)
has approved this Agreement and, to the extent applicable, such other
transactions, in accordance with the requirements of the MGCL.
          NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
ARTICLE I
PURCHASE AND SALE
          1.1 Agreement to Sell and Purchase. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to issue and sell,
and the Purchaser agrees to purchase, that number of shares of Company Common
Stock equal to the Share Quantity (the “Purchased Shares”) at the Closing upon
payment of the Purchase Price in accordance with Section 1.2.
          1.2 Payment of Purchase Price. In consideration of the agreement by
the Company to issue and sell the Purchased Shares to the Purchaser as set forth
in Section 1.1, on the terms and subject to the conditions set forth in the
Escrow Agreement, the Purchase Price shall be paid to the Company; provided,
however, that, instead of the Escrow Agent releasing the Purchase Price to the
Company and having the Company, in turn, transfer funds to the Paying Agent in
an amount sufficient to pay for the shares tendered (and not withdrawn) in the
Offer, at the Closing, an amount equal to the Purchase Price shall be released
by the Escrow Agent to the Paying Agent on behalf of the Company in accordance
with the terms of the Escrow Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
THE PRE-CLOSING AND THE CLOSING
          2.1 Pre-Closing. If, as of 9:00 a.m., New York City time, on any date
on which the Offer is scheduled to expire (as set forth in the Offer Documents,
including any dates to which the Offer has been extended in accordance with
Section 6.1(c) hereof and the Offer Documents) (i) 10,300,000 shares of Company
Common Stock have been tendered and not withdrawn pursuant to the Offer,
(ii) each of the Offer Conditions set forth in subsections (b) through (i) of
Annex I attached hereto have been satisfied or waived by the Company in
accordance with the terms of Annex I, and (iii) each of the conditions set forth
in Section 7.3 have been satisfied or waived by the Purchaser, (any such date,
the “Pre-Closing Date”), the Purchaser shall, no later than 11:00 a.m., New York
City time, on such Pre-Closing Date, deposit an amount of cash equal to the
Maximum Amount with the Escrow Agent, to be held and released by the Escrow
Agent pursuant to the terms of the Escrow Agreement. For the avoidance of doubt,
notwithstanding anything in this Agreement to the contrary, the only conditions
to the obligations of the Purchaser to deposit the Maximum Amount with the
Escrow Agent pursuant to this Section 2.1 shall be those conditions set forth in
preceding sentence, and the only condition to the Purchaser’s obligation to
purchase the Purchased Shares pursuant to Section 1.1 shall be that, subject to
the satisfaction of the Minimum Condition without waiver or modification
thereof, the Company has accepted for payment all shares of Company Common Stock
validly tendered (and not withdrawn) as of the expiration of the Offer.
          2.2 Closing. The closing of the Sale Transaction (the “Closing”) shall
occur upon acceptance for payment by the Company of the shares validly tendered
(and not withdrawn) as of the expiration of the Offer or at such other time as
the parties hereto may agree (the date on which the Closing occurs, the “Closing
Date”). The Closing shall take place at the offices of McDermott Will & Emery
LLP, 340 Madison Avenue, New York, NY 10173, or at such other location as the
parties hereto may agree in writing.
          2.3 Transactions to be Effected with respect to Closing.
          (a) No later than 3:00 p.m., New York City time, on the Expiration
Date, the Company shall notify the Purchaser of the number of shares of Company
Common Stock tendered (and not withdrawn) in connection with the Offer as of the
expiration of the Offer. If less than 16,500,000 shares of Company Common Stock
have been tendered and not withdrawn in connection with the Offer as notified by
the Company pursuant to the preceding sentence and the Purchaser wishes to
purchase additional shares of Company Common Stock pursuant to this Agreement,
the Purchaser shall, no later than 3:30 p.m., New York City time, on the
Expiration Date, notify the Company of the number of additional shares that it
elects to purchase by written notice (the “Additional Share Notice”) delivered
to the Company. No later than 4:00 p.m., New York City time, on the Expiration
Date, (i) the Company shall deliver to the Purchaser a certificate, signed by
the chief executive officer and chief financial officer of the Company, setting
forth the Share Quantity (after taking into account any additional shares set
forth in the Additional Share Notice, if delivered by the Purchaser pursuant to
the preceding sentence) and

-2-



--------------------------------------------------------------------------------



 



the Purchase Price and (ii) the Purchaser and the Company shall complete,
execute and deliver to the Escrow Agent the Joint Written Direction,
substantially in the form attached as Exhibit A to the Escrow Agreement (the
“Joint Written Direction”), which shall set forth the Purchase Price specified
in the certificate delivered to the Purchaser pursuant to the preceding
sentence; provided, however, that if manifest error exists with respect to the
calculation of the Purchase Price, then the parties shall, in good faith,
promptly resolve such error. The Joint Written Direction shall provide (i) that
the Purchase Price is to be distributed to the Paying Agent with respect to the
Offer on behalf of the Company as soon as possible following receipt thereof,
and (ii) after payment of the Purchase Price, the remaining balance of escrow
funds shall be distributed to the Purchaser in accordance with the terms
thereof.
          (b) At the Closing, upon receipt by the Paying Agent on behalf of the
Company of the Purchase Price, the Company shall, or shall instruct its transfer
agent to, deliver to the Purchaser that number of shares of Company Common Stock
equal to the Share Quantity in book-entry form to one or more accounts
designated by the Purchaser at least one (1) Business Day prior to the Closing
Date.
          2.4 Closing Deliverables. In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing, the Company
shall deliver to the Purchaser such other customary instruments of transfer,
assumptions, filings or documents, in form and substance reasonably satisfactory
to the Purchaser, as may be required to give effect to the Sale Transaction.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          Except (i) as disclosed or incorporated by reference in any Company
SEC Document or (ii) as disclosed in the disclosure letter, dated as of the date
of this Agreement and delivered by the Company to the Purchaser immediately
prior to the execution and delivery of this Agreement (the “Company Disclosure
Schedule”), which disclosure shall be subject to Section 10.4, the Company
represents and warrants to the Purchaser, as of the date hereof and as of the
Pre-Closing Date, as follows:
          3.1 Corporate Organization, Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of its jurisdiction of incorporation. Each of the Company’s Subsidiaries which
is a corporation is a corporation duly organized and validly existing under the
Laws of its jurisdiction of incorporation. Each of the Company’s Subsidiaries
which is a limited liability company, limited partnership, business trust or
other form of legal entity is an entity duly organized and validly existing
under the Laws of its jurisdiction of organization. Each of the Company and its
Subsidiaries has all requisite corporate, partnership or similar power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted and is duly qualified to do business in each
jurisdiction in which the failure to be so qualified would

-3-



--------------------------------------------------------------------------------



 



not, individually or in the aggregate, have or be reasonably be expected to have
a Company Material Adverse Effect. The Company has furnished or made available
to the Purchaser a complete and correct copy of the Company Charter and Company
Bylaws, and any other charter or organizational documents, each as amended, of
the Company and each of its Subsidiaries. Neither the Company nor any of its
Subsidiaries is in violation of any of the provisions of its certificate or
articles of incorporation or bylaws or other charter or organizational
documents, each as amended.
          3.2 Capitalization.
          (a) The authorized capital stock of the Company consists of
250,000,000 shares of common stock, par value of $.001 per share (the “Company
Common Stock”); and 100,000,000 shares of preferred stock, par value $.001 per
share (the “Company Preferred Stock”). As of March 12, 2010, (i) 20,224,548
shares of Company Common Stock are issued and outstanding, all of which are duly
authorized, validly issued, fully paid and non-assessable, (ii) 435,000 shares
of Company Common Stock are reserved for issuance upon the exercise of
outstanding Company Warrants, (iii) no shares of Company Common Stock are
reserved for issuance upon vesting and settlement of Company RSUs, and
(iv) 30,000 shares of Company Common Stock are reserved for issuance upon the
settlement of Company Performance Share Awards. As of the date of this
Agreement, no shares of Company Preferred Stock are outstanding. There are no
bonds, debentures, notes or other indebtedness or securities of the Company that
have the right to vote (or that are convertible into, or exchangeable for,
securities having the right to vote) on any matters on which stockholders of the
Company may vote. Except as set forth above or as set forth in Section 3.2(a) of
the Company Disclosure Schedule, as of the date of this Agreement, no shares of
capital stock or other voting securities of the Company are issued, reserved for
issuance or outstanding and no shares of capital stock or other voting
securities of the Company shall be issued or become outstanding after the date
of this Agreement other than as contemplated by this Agreement or upon exercise,
vesting or settlement of Company Warrants, Company Performance Share Awards and
Company RSUs outstanding as of the date of this Agreement. Section 3.2(a) of the
Company Disclosure Schedule sets forth a complete and correct list, as of the
date of this Agreement, of all rights to purchase any issued or unissued capital
stock of the Company and each of its Subsidiaries, or obligating the Company or
any of its Subsidiaries to issue, grant or sell any shares of capital stock of,
or other equity interests in, or securities convertible into equity interests
in, the Company or any of its Subsidiaries. All shares of Company Common Stock
subject to issuance as described above shall, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable, be
duly authorized, validly issued, fully paid and non-assessable.
          (b) Except as contemplated by this Agreement or as set forth in
Section 3.2(b) of the Company Disclosure Schedule, neither the Company nor any
of its Subsidiaries has any contractual or other obligation to repurchase,
redeem or otherwise acquire any shares of Company Common Stock or any capital
stock of any of the Company’s Subsidiaries, or make any investment (in the form
of a loan, capital contribution or otherwise) in any of the Company’s
Subsidiaries or any other Person, except in connection with the acceptance of
shares of Company

-4-



--------------------------------------------------------------------------------



 



Common Stock in payment of the exercise price or withholding Taxes incurred by
any holder in connection with the exercise of Company Warrants or the vesting
and settlement of Company Restricted Shares, Company Performance Share Awards
and Company RSUs. Except as set forth in Section 3.2(b) of the Company
Disclosure Schedule, all of the outstanding shares of capital stock and voting
securities of each Subsidiary of the Company are owned, directly or indirectly,
by the Company and are duly authorized, validly issued, fully paid and
non-assessable, and those shares of capital stock and voting securities of each
of the Company’s Subsidiaries owned by the Company, directly or indirectly, are
free and clear of all Liens. Except as otherwise set forth in this Section 3.2,
there are no outstanding subscriptions, options, warrants, puts, calls, rights,
exchangeable or convertible securities or other commitments or agreements of any
character relating to the issued or unissued capital stock or other securities
of any such Subsidiary, or otherwise obligating the Company or any such
Subsidiary to issue, transfer, sell, purchase, redeem or otherwise acquire any
such securities.
          (c) Except as contemplated by this Agreement, neither the Company nor
any of its Subsidiaries owns, or has any contractual or other obligation to
acquire, any equity securities or other securities of any Person (other than
Subsidiaries of the Company) or any direct or indirect equity or ownership
interest in any other business.
          (d) Upon issuance and delivery of the Purchased Shares to the
Purchaser in accordance with the terms and conditions of this Agreement
(including receipt of the Company Stockholder Approval), the Purchased Shares
(i) will be free and clear of all Liens (except for any restrictions on transfer
or other Liens imposed by or under the Company Charter or the Company Bylaws or
by applicable Law), (ii) will not be subject to any preemptive rights, and
(iii) will be duly authorized, validly issued, fully paid and non-assessable.
          3.3 Authority; No Violation.
          (a) The Company has all necessary corporate power and authority to
execute and deliver this Agreement and the Related Agreements and, subject to
obtaining the Company Stockholder Approval, to consummate the Contemplated
Transactions. The execution and delivery of this Agreement and the Related
Agreements and the consummation of the Contemplated Transactions have been duly
and validly authorized by the Company Board, and no other corporate proceedings
on the part of the Company are necessary to authorize or approve this Agreement
or the Related Agreements or to consummate the Contemplated Transactions (other
than the Company Stockholder Approval). This Agreement and the Related
Agreements have been duly and validly executed and delivered by the Company and,
assuming due authorization, execution and delivery by the Purchaser and, in the
case of the Escrow Agreement, the Escrow Agent, this Agreement and the Related
Agreements each constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
Laws affecting or relating to the rights of creditors generally or (ii) the
rules governing the availability of

-5-



--------------------------------------------------------------------------------



 



specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          (b) Neither the execution and delivery of this Agreement and the
Related Agreements by the Company nor the consummation by the Company of the
Contemplated Transactions, nor compliance by the Company with any of the terms
or provisions of this Agreement or the Related Agreements, will (i) assuming
compliance with the provisions of Section 7.2.1(a) of the Company Charter and
subject to receipt of the Company Stockholder Approval, violate any provision of
the Company Charter, the Company Bylaws, or the certificates of incorporation or
bylaws or other charter or organizational documents of any of the Subsidiaries
of the Company or (ii) assuming that the Company Consents are duly obtained,
(x) violate any Law or Governmental Order applicable to the Company or any of
its Subsidiaries or any of the Assets or (y) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by or
rights or obligations under, or result in the creation of any Lien upon any of
the Assets under, any of the terms, conditions or provisions of any Contract to
which the Company or any of its Subsidiaries is a party, or by which they or any
of their respective Assets or business activities may be bound or affected,
except (in the case of clause (ii) above) for such violations, conflicts,
breaches, defaults or loss of benefits which would not individually or in the
aggregate reasonably be expected to have a Company Material Adverse Effect.
          (c) The Company Board, at a meeting duly called and held, has, subject
to the terms and conditions set forth herein, (i) approved this Agreement, the
Related Agreements and the transactions contemplated hereby, including the Sale
Transaction and the Offer (the “Company Board Approval”), (ii) resolved to
recommend that the Company Stockholders approve and adopt the proposals
specified in Section 6.3, and (iii) taken all other actions necessary to exempt
the Sale Transaction, the Offer and this Agreement and the transactions
contemplated hereby from any “fair price,” “moratorium,” “control share
acquisition,” “interested shareholder,” “business combination” or other similar
statute or regulation promulgated by a Governmental Entity (“Takeover Statute”).
          3.4 Consents and Approvals. Except for (i) the Company Stockholder
Approval, (ii) the filing with the SEC of (A) the filings contemplated by this
Agreement and (B) such other reports or filings under the Exchange Act or the
Securities Act as may be required in connection with this Agreement and the
Contemplated Transactions, (iii) such filings as may be required under the rules
and regulations of the NYSE, (iv) the consents, notices and approvals set forth
in Section 3.4 of the Company Disclosure Schedule (the consents referred to in
clauses (i) through (iv), the “Company Consents”) and (v) such additional
consents, notices and approvals, the failure of which to make or obtain would
not individually or in the aggregate reasonably be expected to have a Company
Material Adverse Effect, no consents or approvals of any Governmental Entity or
any Third Party are necessary in connection with (A) the execution and

-6-



--------------------------------------------------------------------------------



 



delivery by the Company of this Agreement and the Related Agreements and (B) the
consummation by the Company of the Contemplated Transactions.
          3.5 SEC Documents; Financial Statements.
          (a) The Company has furnished or made available (including via EDGAR)
to the Purchaser complete and correct copies of all forms, documents, statements
and reports filed with or furnished by the Company to the SEC since June 27,
2007 (such forms, documents, statements and reports, including any amendments
thereto, the “Company SEC Documents”). As of their respective filing dates, the
Company SEC Documents complied as to form in all material respects with the
requirements of the Exchange Act and the Securities Act, and none of the Company
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, except to the extent amended or superseded by a
subsequently filed Company SEC Document. The Company has made available to the
Purchaser correct and complete copies of all material correspondence between the
SEC, on the one hand, and the Company and any of its Subsidiaries, on the other
hand, occurring since June 30, 2007 and prior to the date hereof. As of the date
hereof, there are no material outstanding or unresolved comments in comment
letters from the SEC staff with respect to any of the Company SEC Documents. To
the Knowledge of the Company, as of the date hereof, none of the Company SEC
Documents is the subject of ongoing SEC review, outstanding SEC comment or
outstanding SEC investigation.
          (b) The financial statements of the Company, including the notes
thereto, included in the Company SEC Documents (collectively, the “Company
Financial Statements”) complied in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, and have been prepared in
accordance with GAAP applied on a basis consistent throughout the periods
indicated. The Company Financial Statements fairly present in all material
respects the consolidated financial condition and operating results of the
Company and its Subsidiaries at the dates and during the periods indicated
therein (subject, in the case of unaudited statements, to normal year-end
adjustments).
          (c) The Company and the Company’s Subsidiaries have established and
maintained a system of internal control over financial reporting (as defined in
Rule 13a-15 under the Exchange Act). Such internal controls are, in all material
respects, (i) sufficient to provide reasonable assurance regarding the
reliability of the Company’s financial reporting and the preparation of Company
financial statements for external purposes in accordance with GAAP and
(ii) designed to ensure that material information relating to the Company and
its Subsidiaries required to be included in reports filed under the Exchange Act
is made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared, and such disclosure controls and procedures are effective in timely
alerting the Company’s principal executive officer and its principal financial
officer to material information

-7-



--------------------------------------------------------------------------------



 



required to be included in the Company’s periodic reports required under the
Exchange Act. Since June 30, 2007, the Company’s principal executive officer and
its principal financial officer have disclosed to the Company’s auditors and the
audit committee of the Company Board (A) all Known significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or others who
have a significant role in the Company’s internal controls and the Company has
provided to the Purchaser copies of any material written materials relating to
each of the foregoing. The Company has made available to the Purchaser all such
disclosures made by management to the Company’s auditors and audit committee
since June 30, 2007.
          (d) Since the enactment of SOX, the Company has been and is in
compliance in all material respects with the provisions of SOX applicable to it,
including Section 404 thereof, and the certifications provided pursuant to
Sections 302 and 906 thereof were accurate when made.
          (e) Without giving effect to the transactions contemplated hereby, the
Company is in compliance in all material respects with all current listing and
corporate governance requirements of the NYSE.
          3.6 Absence of Certain Changes or Events. Except as set forth in
Section 3.6 of the Company Disclosure Schedule, as disclosed in the Company SEC
Documents or as contemplated by this Agreement, since January 1, 2009, there has
not occurred:
          (i) any change, event or condition that individually or in the
aggregate has had or would reasonably be expected to have a Company Material
Adverse Effect;
          (ii) any acquisition or disposition of or any entering into of an
agreement to acquire or dispose of by merging or consolidating with, or by
purchasing or disposing of a substantial portion of the assets of, or by any
other manner, any business or any Person, any other acquisition or disposition
or agreement to acquire or dispose of any assets which are or would be,
individually or in the aggregate, material to the Company and its Subsidiaries
(taken as a whole) except, to the extent prior to September 30, 2009, in the
ordinary course of business;
          (iii) any change in the Company’s financial accounting methods or
practices (including any change in depreciation or amortization policies or
rates), except as may be required by GAAP, Regulation S-X or other rules or
regulations promulgated by the SEC;
          (iv) any declaration, setting aside, or payment of a dividend or other
distribution (whether in cash, stock or property) in respect of any of the
Company or its Subsidiaries’ capital stock (other than dividends or
distributions by any wholly owned Subsidiary of the Company to the Company or
another wholly owned Subsidiary thereof

-8-



--------------------------------------------------------------------------------



 



and except for regular quarterly dividends), any split, combination or
reclassification of any capital stock, or repurchase, redemption or other
acquisition, whether directly or indirectly, of any shares of capital stock
except for repurchase from former employees, directors and consultants in
accordance with agreements providing for the repurchase of shares in connection
with any termination of service to the Company or any of its Subsidiaries and
the acceptance of shares of Company Common Stock in payment of the exercise
price or withholding Taxes incurred by any holder in connection with the
exercise of Company Warrants or the vesting and settlement of Company Restricted
Shares, Company Performance Share Awards or Company RSUs;
          (v) (A) any termination, amendment or waiver of any material rights in
any Material Contract in a manner that would reasonably be expected to have a
Company Material Adverse Effect, or any failure to perform any material
obligations under any Material Contract, or (B) any entry into any Contract that
is a Material Contract;
          (vi) any amendment, modification, alteration or rescission of the
Company Charter, the Company Bylaws or any other charter or organizational
documents of the Company or any of its Subsidiaries; or
          (vii) any entry by the Company or any of its Subsidiaries into any
agreement to do any of the things described in the preceding clauses (i) through
(vi) (other than with respect to the Contemplated Transactions).
          3.7 Undisclosed Liabilities. Except as set forth in Section 3.7 of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries has
any obligations or liabilities of any nature (matured or unmatured, fixed or
contingent) other than (i) those set forth or adequately provided for in the
consolidated balance sheet (and the related notes thereto, if any) of the
Company and its Subsidiaries as of September 30, 2009, included in the Company
SEC Documents filed prior to the date hereof, (ii) those incurred in the
ordinary course of business consistent with past practice since September 30,
2009, (iii) those incurred pursuant to this Agreement, and (iv) obligations or
liabilities that do not, individually or in the aggregate, exceed $1 million.
          3.8 Legal Proceedings. Except as disclosed in the Company SEC
Documents or as set forth in Section 3.8 of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries is a party to any, and there are
no pending or, to the Knowledge of the Company, threatened, legal,
administrative, arbitral or other proceedings, claims, actions or governmental
or regulatory investigations of any nature against the Company or any of its
Subsidiaries except for those which would not reasonably be expected to have a
Company Material Adverse Effect. There are no (i) investigations or proceedings
pending or, to the Knowledge of the Company, threatened by any Governmental
Entity with respect to the Company or any of its Subsidiaries or any of their
respective properties, or (ii) Governmental Orders imposed upon the Company, any
of its Subsidiaries or the Assets.

-9-



--------------------------------------------------------------------------------



 



          3.9 Taxes and Tax Returns. Except as set forth in Section 3.9 of the
Company Disclosure Schedule:
          (a) Each of the Company and its Subsidiaries has timely filed or
caused to be timely filed all Tax Returns required by applicable Law to be
filed, all such Tax Returns are correct and complete and all Taxes due and owing
by the Company or any of its Subsidiaries, other than Taxes which are being
contested in good faith and are adequately reserved against or provided for (in
accordance with GAAP) in the Company Financial Statements, have been paid.
          (b) Neither the Company nor any of its Subsidiaries has received
notice of any proposed or threatened Tax proceeding, examination, investigation,
audit or administrative or judicial proceeding (collectively, “Tax Proceedings”)
against, or with respect to any Taxes of, the Company or any of its
Subsidiaries, and no Tax Proceeding is currently pending.
          (c) There are no Liens for Taxes (other than statutory Liens for Taxes
not yet due and payable) upon any of the Assets.
          (d) Neither the Company nor any of its Subsidiaries has granted any
extension or waiver of the limitation period applicable to any Tax that remains
in effect.
          (e) The Company and each of its Subsidiaries have withheld and paid to
the relevant Tax authority all Taxes required by applicable Law to have been
withheld and paid by each of them.
          (f) Neither the Company nor any of its Subsidiaries (i) has been a
member of a group filing a consolidated, combined or unitary Tax Return (other
than a group the common parent of which was the Company) or (ii) has any
liability for the Taxes of any Person (other than the Company or any of its
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law) or as a transferee or successor, or by
contract or otherwise.
          (g) Neither the Company nor any of its Subsidiaries is a party to or
is bound by any Tax sharing, allocation or indemnification agreement or
arrangement (other than such an agreement or arrangement exclusively between or
among the Company and its Subsidiaries).
          (h) Neither the Company nor any of its Subsidiaries has been a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock intended to qualify
for tax-free treatment under Section 355 of the Code.
          (i) Commencing with the Company’s taxable year ended December 31, 2007
through the date hereof, the Company has at all times satisfied all requirements
to qualify, and has qualified, as a real estate investment trust within the
meaning of Section 856 of the Code (a “REIT”) and its operations will enable it
to continue to meet the requirements for qualification

-10-



--------------------------------------------------------------------------------



 



and taxation as a REIT under the Code prior to the Closing (without giving
effect to the Contemplated Transactions).
          (j) The Company has no earnings and profits attributable to it or any
other corporation in any non-REIT year, within the meaning of Section 857 of the
Code.
          (k) Each Company Subsidiary qualifies as a “qualified REIT
subsidiary,” within the meaning of Section 856(i) of the Code, as a “taxable
REIT subsidiary,” within the meaning of Section 856(l) of the Code, or as a
partnership or disregarded entity (rather than an association or partnership
taxable as a corporation) within the meaning of Section 7701 and Section 7704 of
the Code, in each case without giving effect to the Contemplated Transactions.
          (l) No power of attorney currently in force has been granted by the
Company or any of its Subsidiaries relating to Taxes.
          (m) Neither the Company nor any of its Subsidiaries has received or is
party to any written ruling of a taxing authority relating to Taxes, or any
other written and legally binding agreement with a tax authority relating to
Taxes.
          (n) The Company and its Subsidiaries have disclosed on their Federal
income Tax Returns all positions taken in such Tax Returns that could give rise
to a substantial understatement of Federal income Tax within the meaning of Code
Section 6662.
          (o) Neither the Company nor any of its Subsidiaries has made or is
required to have made any disclosure with respect to any “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4.
          (p) No property of the Company or its Subsidiaries is “tax exempt use
property” within the meaning of Code Section 168(h).
          (q) Neither the Company nor any of its Subsidiaries is a party to any
Contract that would result in the payment of any “excess parachute payments”
within the meaning of Code Section 280G in connection with the transactions
contemplated herein, separately or in the aggregate, and whether alone or in
connection with any other event.
          (r) The Company and its Subsidiaries will not be required to include
any item of income or gain in, or be required to exclude any item of deduction
or loss from, any taxable period (or portion thereof) beginning after the
Closing Date as a result of any: (i) change in method of accounting for a
taxable period ending on or before the Closing Date under Code Section 481(a)
(or any corresponding or similar provision of state, local or foreign Tax Law),
(ii) “closing agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local or foreign Tax Law) executed on or prior to
the Closing Date, (iii) installment sale or open transaction made on or prior to
the Closing Date, or (iv) prepaid amount received on or prior to the Closing
Date.

-11-



--------------------------------------------------------------------------------



 



          3.10 Employee Matters.
          (a) The Company has no employees, and no individual has received or is
entitled to receive wages or any benefit in their capacity as a director or
employee of the Company, including pursuant to any Company Benefit Plan (other
than the grant of equity or equity-based awards pursuant to the Company Benefit
Plans) from the Company. Section 3.10(a) of the Company Disclosure Schedule sets
forth all grants of equity or equity-based awards made, or to be made in
accordance with Contracts existing as of the date hereof, all of which were or
will be made pursuant to the Company Benefit Plans.
          (b) Copies of all Company Benefit Plans have been filed with the SEC
as exhibits to one or more Company SEC Documents.
          (c) Except as would not reasonably be expected to have a Company
Material Adverse Effect: (i) each of the Company Benefit Plans has been operated
and administered in compliance with applicable Laws, the Code and in each case
the regulations thereunder, and (ii) no Company Benefit Plan is subject to Title
IV or Section 302 of ERISA or Section 412 or 4971 of the Code.
          (d) Except as disclosed in the Company SEC Documents, the consummation
of the Contemplated Transactions will not, either alone or in combination with
another event, (i) entitle any current or former employee, consultant or officer
of the Company or any of its Subsidiaries to severance pay, unemployment
compensation or any other payment, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation due any such employee,
consultant or officer.
          3.11 Reserved.
          3.12 Compliance with Applicable Law and Regulatory Matters.
          (a) Except as disclosed in the Company SEC Documents or as set forth
in Section 3.12 of the Company Disclosure Schedule, the Company and each of its
Subsidiaries have complied and are in compliance with all applicable Laws, and
have not received any notices from any Governmental Entity or any other Person
that alleges that the Company or any of its Subsidiaries is not in compliance in
any respect with any applicable Law, nor have any of them been subject to any
investigation or inspection in connection with the conduct of their respective
businesses or the ownership or operation of their respective businesses and
Assets, except in each case for such noncompliance and violations as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
          (b) Except as would not individually or in the aggregate reasonably be
expected to have a Company Material Adverse Effect, the Company and each of its
Subsidiaries hold all licenses, permits, certificates, franchises and other
authorizations (collectively, “Authorizations”) necessary for the ownership or
use of its Assets and the conduct of its business. The Company and each of its
Subsidiaries have complied with, and are not in violation

-12-



--------------------------------------------------------------------------------



 



of, any Authorization, except where such noncompliance or violation would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. Except as would not reasonably be expected to have
individually or in the aggregate a Company Material Adverse Effect, all such
Authorizations are in full force and effect and there are no proceedings pending
or, to the Knowledge of the Company or any of its Subsidiaries, threatened that
seek the revocation, cancellation, suspension or adverse modification thereof.
          3.13 Material Contracts.
          (a) Except for those agreements and other documents (i) set forth in
the exhibit index of the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2008 or in the exhibit indexes to subsequent Quarterly
Reports on Form 10-Q or Current Reports on Form 8-K filed by the Company with
the SEC prior to the date hereof, (ii) permitted pursuant to Section 5.2, or
(iii) set forth in Section 3.13 of the Company Disclosure Schedule, neither the
Company nor any of its Subsidiaries is a party to, bound by or subject to any
Contract (A) that is a “material contract” within the meaning of Item 601(b)(10)
of the SEC’s Regulation S-K, (B) that restricts in any material respect the
conduct of business by the Company or any of its Subsidiaries or its or their
ability to compete in any line of business, (C) the loss of which would
reasonably be expected to have a Company Material Adverse Effect, or (D) that
involves expenditures or revenue in excess of $250,000 in the aggregate that is
not revocable by the Company at any time without penalty. Each contract,
arrangement, commitment or understanding of the type described in this
Section 3.13(a) is referred to herein as a “Material Contract.”
          (b) Except as would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect or as set forth in
Section 3.13(b) of the Company Disclosure Schedule, (i) each Material Contract
is valid and binding on the Company and/or its Subsidiaries, as applicable, and
is enforceable against the Company or its Subsidiaries in accordance with its
terms, except as such enforcement may be limited by (A) the effect of
bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium or other Laws affecting or relating to the rights of
creditors generally or (B) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (ii) to the Knowledge of the Company, each Material Contract is valid
and binding on the other parties thereto and is enforceable against such other
party in accordance with its terms, except as such enforcement may be limited by
(C) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other Laws affecting or relating to
the rights of creditors generally or (D) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iii) the Company and each of its Subsidiaries has performed all
obligations required to be performed by it to date under each Material Contract,
(iv) no event or condition exists which constitutes or, after notice or lapse of
time or both, will constitute, a default on the part of the Company or any of
its Subsidiaries, as applicable, under any such Material Contract, and
(v) neither the Company nor any of its

-13-



--------------------------------------------------------------------------------



 



Subsidiaries has received written notice from any other party to a Material
Contract with respect to the termination or non renewal of, and otherwise has no
Knowledge that such other party intends to terminate or not renew, any Material
Contract.
          (c) None of the Material Contracts set forth in Section 3.13(c) of the
Company Disclosure Schedule to which the Company or any of its Subsidiaries is a
party contains a “change of control” or similar provision applicable to the
Company, except as otherwise set forth on such schedule.
          3.14 Assets. Each of the Company and its Subsidiaries has good title
to, or in the case of leased or subleased Assets, valid and subsisting leasehold
interests in, or has the contractual right to use, all of the material
properties and assets necessary for or used or held for use in the conduct of
their respective businesses (all such properties and assets being referred to as
the “Assets”), free and clear of all Liens, except for Permitted Liens.
Section 3.14 of the Company Disclosure Schedule contains a complete and correct
list of all real property and improvements leased or subleased by the Company
and its Subsidiaries as lessee or sublessee or otherwise made available for
their use (the “Leases”). Copies of all Leases have been delivered or otherwise
made available to the Purchaser by the Company.
          3.15 Insurance. The Company has in full force and effect the insurance
coverage with respect to its business and the businesses of its Subsidiaries set
forth in Section 3.15 of the Company Disclosure Schedule. From January 1, 2009
through the date of this Agreement, neither the Company nor any of its
Subsidiaries has received any written notice regarding any threatened
termination of, or material premium increase with respect to, any of such
policies.
          3.16 Broker’s Fees. Except for Credit Suisse Securities (USA) LLC,
whose fees and expenses will be paid by the Company, neither the Company nor any
of its Subsidiaries has employed any broker or finder or incurred any liability
for any broker’s fees, commissions or finder’s fees in connection with the
Contemplated Transactions. The Company has provided to the Purchaser a copy of
the engagement letter of Credit Suisse Securities (USA) LLC. Section 3.16 of the
Company Disclosure Schedule sets forth the fees (not including expenses) payable
to Credit Suisse Securities (USA) LLC in connection with the Contemplated
Transactions.
          3.17 Company Information. None of the information regarding the
Company included or incorporated by reference in (i) the Offer Documents will,
at the date such Offer Documents are first mailed to the Company Stockholders
and at any time between the time the Offer Documents are mailed to the Company
Stockholders and the Acceptance Date, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, (ii) the Proxy Statement will, at
the date the Proxy Statement is first mailed to the Company Stockholders and at
any time between the time the Proxy Statement is mailed to the Company
Stockholders and the Meeting Date, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order

-14-



--------------------------------------------------------------------------------



 



to make the statements therein, in light of the circumstances under which they
were made, not misleading, or (iii) any other document filed with any other
regulatory agency in connection herewith will, at the time such document is
filed, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that no representation or warranty is made by the Company
with respect to statements made or incorporated by reference in any of the
documents described in subsections (i) — (iii) above based on information
supplied by or on behalf of the Purchaser or any of its Subsidiaries for
inclusion or incorporation by reference in such documents. The Offer Documents
and the Proxy Statement will comply as to form in all material respects with the
requirements of the Exchange Act.
          3.18 Investment Company Status. Neither the Company nor any entity
controlled by the Company is an “investment company,” as defined by the
Investment Company Act of 1940, as amended.
          3.19 Affiliate Transactions. Except as set forth on Section 3.19 of
the Company Disclosure Schedule, there are no Contracts that are in existence
under which the Company has any existing or future material liabilities or
obligations between the Company or any of its Subsidiaries, on the one hand,
and, on the other hand, any (i) present officer or director of either the
Company or any of its Subsidiaries or any person that has served as such an
officer or director within the past two years or any of such officer’s or
director’s immediate family members, (ii) record or beneficial owner of more
than 5% of the Company Common Stock, or (iii) to the Knowledge of the Company,
any Affiliate of any such officer, director or owner (other than the Company or
any of its Subsidiaries), in each case that has not been disclosed in the
Company SEC Documents (each, an “Affiliate Transaction”). The Company has made
available to the Purchaser copies of each Contract or other relevant
documentation (including any amendments or modifications thereto) relating to
each Affiliate Transaction.
          3.20 State Takeover Statutes; Charter Provisions. The Company Board
has taken all actions necessary so that no anti-takeover statute or regulation,
including any affiliate transaction or control share acquisition, in each case
under the MGCL or other applicable Laws of the State of Maryland, shall be
applicable to the execution, delivery or performance of this Agreement or the
consummation of the Sale Transaction (after giving effect to the Offer).
          3.21 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, neither the
Company nor any other Person makes any express or implied representation or
warranty on behalf of the Company or any of its Affiliates in connection with
this Agreement or the Contemplated Transactions.

-15-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PURCHASER
          Except as disclosed in the disclosure letter, dated as of the date of
this Agreement and delivered by the Purchaser to the Company immediately prior
to the execution and delivery of this Agreement (the “Purchaser Disclosure
Schedule”), which disclosure shall be subject to Section 10.4, the Purchaser
represents and warrants to the Company, as of the date hereof, as of the
Pre-Closing Date and as of the Acceptance Date, as follows:
          4.1 Corporate Organization, Standing and Power. The Purchaser is a
Delaware limited partnership duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization. The Purchaser has
all requisite partnership or similar power and authority to own, lease and
operate its properties and assets and to carry on its business as now being
conducted and is duly qualified to do business in each jurisdiction in which the
failure to be so qualified would not, individually or in the aggregate, have or
be reasonably be expected to have a Purchaser Material Adverse Effect. The
Purchaser has furnished or made available to the Company a complete and correct
copy of the certificate of limited partnership, as amended, and the limited
partnership agreement, as amended, and any other charter or organizational
documents, each as amended, of the Purchaser. The Purchaser is not in violation
of any of the provisions of its certificate of limited partnership or limited
partnership agreement or other charter or organizational documents, each as
amended.
          4.2 Authority; No Violation.
          (a) The Purchaser and has full partnership power and authority to
execute and deliver this Agreement and the Related Agreements to which it is a
party and to consummate the transactions contemplated to be consummated by it
herein and therein. The execution and delivery of this Agreement and the
consummation of the Sale Transaction has been duly and validly authorized by the
board of directors or other governing body of the Purchaser. The execution and
delivery of the Related Agreements and the performance of the Purchaser’s
obligations thereunder have been duly and validly authorized by the board of
directors or other governing body of the Purchaser. No other corporate
proceedings on the part of the Purchaser are necessary to approve this Agreement
or the Related Agreements and to consummate the Contemplated Transactions. This
Agreement has been duly and validly executed and delivered by the Purchaser and
(assuming due authorization, execution and delivery by the Company) constitutes
a valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as such enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other Laws affecting
or relating to the rights of creditors generally or (ii) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law. The Related Agreements have been duly and
validly executed and delivered by the Purchaser and (assuming due authorization,
execution and delivery by the Company and, in the case of the

-16-



--------------------------------------------------------------------------------



 



Escrow Agreement, the Escrow Agent) constitute valid and binding obligations of
the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, except as such enforcement may be limited by (x) the effect of
bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium or other laws affecting or relating to the rights of
creditors generally or (y) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          (b) Neither the execution and delivery of this Agreement or the
Related Agreements by the Purchaser, nor the consummation by the Purchaser of
the Contemplated Transactions, nor compliance by the Purchaser with any of the
terms or provisions of this Agreement or the Related Agreements, will
(i) violate any provision of the certificate of limited partnership or limited
partnership agreement or any other charter or organizational documents of the
Purchaser or (ii) assuming that the Purchaser Consents are duly obtained,
(x) violate any Law or Governmental Order applicable to the Purchaser or any of
its Subsidiaries or any of their respective properties or assets or (y) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by or
rights or obligations under, or result in the creation of any Lien upon any of
the properties or assets of the Purchaser under, any of the terms, conditions or
provisions of any Contract to which the Purchaser is a party, or by which it or
any of its properties, assets or business activities may be bound or affected,
except (in the case of clause (ii)(y) above) for such violations, conflicts,
breaches, defaults or loss of benefits which would not individually or in the
aggregate reasonably be expected to have a Purchaser Material Adverse Effect.
          4.3 Consents and Approvals. Except for (i) the consents, notices and
approvals set forth in Section 4.3 of the Purchaser Disclosure Schedule (the
“Purchaser Consents”) and, (ii) such additional consents, notices and approvals,
the failure of which to make or obtain would not individually or in the
aggregate reasonably be expected to have a Purchaser Material Adverse Effect, no
consents or approvals of any Governmental Entity or any Third Party are
necessary in connection with (A) the execution and delivery by the Purchaser of
this Agreement and the Related Agreements, and (B) the consummation by the
Purchaser of the Sale Transaction; provided, however, that no representation or
warranty is made with respect to any consent or approval required to be made or
obtained by the Company or any of its Affiliates.
          4.4 Legal Proceedings. The Purchaser is not a party to any, and there
are no pending or, to the Knowledge of the Purchaser, threatened, legal,
administrative, arbitral or other proceedings, claims, actions or governmental
or regulatory investigations of any nature against the Purchaser.
          4.5 Broker’s Fees. The Purchaser has not employed any broker or finder
or incurred any liability for any broker’s fees, commissions or finder’s fees in
connection with the Contemplated Transactions.

-17-



--------------------------------------------------------------------------------



 



          4.6 Purchaser Information. None of the information to be explicitly
supplied by or on behalf of the Purchaser or any of its Subsidiaries in writing
for inclusion or incorporation by reference in (i) the Offer Documents will, at
the date the Offer Documents are first mailed to the Company Stockholders and at
any time between the time the Offer Documents are mailed to the Company
Stockholders and the Acceptance Date, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, (ii) the Proxy Statement will, at
the date the Proxy Statement is first mailed to the Company Stockholders and at
any time between the time the Proxy Statement is mailed to the Company
Stockholders and the Meeting Date, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or (iii) any other document filed
with any other regulatory agency in connection herewith will, at the time such
document is filed, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
          4.7 Continued Listing. The Purchaser intends to cause the shares of
Company Common Stock to continue to be listed for trading on the NYSE from and
after the Closing.
          4.8 Financing. The Purchaser has, and will have immediately prior to
the Pre-Closing Date, sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to deposit the Maximum
Amount with the Escrow Agent in accordance with Section 2.1.
          4.9 No Reliance. The Purchaser (i) is not relying upon any
representations or warranties of the Company other than those expressly set
forth in this Agreement; (ii) is entering into this Agreement as principal and
understands that the Company is not acting as the Purchaser’s advisor, agent,
broker or in any other capacity, fiduciary or otherwise; (iii) has entered into
this Agreement with a full understanding of the material terms and risks of the
same; (iv) has conducted its own due diligence efforts with respect to the
Contemplated Transactions; (v) has made its decision to enter into this
Agreement and to consummate the Contemplated Transactions (including regarding
the suitability thereof) based upon its own judgment and any advice from such
advisors as it deemed necessary and not in reliance upon any view expressed by
the Company or its Affiliates or their respective representatives, including as
to any projections, forecasts or other estimates, plans or budgets of future
revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of the Company or any of its
Subsidiaries or the future business, operations or affairs of the Company or any
of its Subsidiaries or the merits or outcome of any litigation pending with
respect to the Company or any of its Subsidiaries, in each case heretofore or
hereafter delivered to or made available to the Purchaser or its representatives
or Affiliates; and (vi) has consulted with and is relying on its own advisors
with regard to the Tax consequences of the Contemplated Transactions, and is not

-18-



--------------------------------------------------------------------------------



 



relying upon any representation of or information obtained from the Company or
any of its Affiliates or their respective representatives with respect to Taxes.
          4.10 Investor Representation. The Purchaser is sophisticated in
financial matters and is able to evaluate the risks and benefits of an
investment in the Purchased Shares. An investment in the Purchased Shares
involves risks and uncertainties and the Purchaser is able to bear the economic
risk of its investment in the Purchased Shares for an indefinite period of time.
The Purchaser is purchasing the Purchased Shares solely for investment purposes,
for the Purchaser’s own account and not for the account or benefit of any other
Person, and not with a view towards distribution thereof, and the Purchaser has
no present arrangement to sell the Purchased Shares to or through another
Person. The Purchaser acknowledges and understands that the Purchased Shares are
being offered in a transaction not involving a public offering of securities in
the United States within the meaning of the Securities Act. The Purchased Shares
have not been registered under the Securities Act, and, if in the future the
Purchaser decides to offer, resell, pledge or otherwise transfer the Purchased
Shares, such Purchased Shares may be offered, resold, pledged or otherwise
transferred only (i) pursuant to an effective registration statement filed under
the Securities Act, (ii) pursuant to an exemption from registration under
Rule 144 promulgated under the Securities Act, if available, or (iii) pursuant
to any other exemption from the registration requirements of the Securities Act,
and, in each case, in accordance with any applicable securities Laws of any
state or any other jurisdiction. Absent registration or the applicability of an
exemption, the Purchaser will not sell the Purchased Shares. In connection with
the foregoing, the Purchaser acknowledges and understands that the certificates
or other evidence of the Purchased Shares will bear a restrictive legend stating
that such Purchased Shares may not be offered, sold or otherwise transferred
except in a manner contemplated by this Section 4.10.
          4.11 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, neither the
Purchaser nor any other Person makes any other express or implied representation
or warranty on behalf of the Purchaser or any of its Affiliates in connection
with this Agreement or the Contemplated Transactions.
ARTICLE V
INTERIM CONDUCT
          5.1 Obligation of Company Regarding Conduct of Business. During the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement and the Closing Date, except (i) as required,
expressly contemplated or permitted by this Agreement, (ii) as required by
applicable Law, or (iii) with the prior written consent of the Purchaser (which
consent shall not be unreasonably withheld, conditioned or delayed), the Company
shall, and shall cause each of its Subsidiaries, to conduct its business in the
ordinary course consistent with past practice.
          5.2 Restrictions on Company Regarding Conduct of Business. Without
limiting the effect of Section 5.1, during the period from the date of this
Agreement and

-19-



--------------------------------------------------------------------------------



 



continuing until the earlier of the termination of this Agreement and the
Closing Date, except (i) as set forth in Section 5.2 of the Company Disclosure
Schedule, (ii) as required, expressly contemplated or permitted by this
Agreement, (iii) as required by applicable Laws, or (iv) with the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed), the Company shall not, and shall not permit any of its
Subsidiaries to:
          (a) cause or permit any amendment, modification, alteration or
rescission of its certificate of incorporation, bylaws or other charter or
organizational documents;
          (b) declare or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any of its capital stock
(other than dividends or distributions by any wholly owned Subsidiary of the
Company to the Company or another wholly owned Subsidiary thereof and quarterly
cash dividends of up to $0.17 per share of Company Common Stock, with record and
payment dates consistent with past practice) or split, combine or reclassify any
of its capital stock, or repurchase or otherwise acquire, directly or
indirectly, any shares of its capital stock except from former employees,
directors and consultants in accordance with agreements in effect on the date
hereof providing for the repurchase of shares in connection with any termination
of service to it or any of its Subsidiaries and the acceptance of shares of
Company Common Stock in payment of the exercise price or withholding Taxes
incurred by any holder in connection with the exercise of Company Warrants or
the vesting and settlement of Company Restricted Shares, Company Performance
Share Awards and Company RSUs;
          (c) issue, deliver or sell or authorize or propose the issuance,
delivery or sale of any shares of its capital stock or securities convertible
into, or subscriptions, rights, warrants or options to acquire, or other
agreements or commitments of any character obligating it to issue any such
shares or other convertible securities, other than (i) the issuance of shares of
Company Common Stock pursuant to the exercise of Company Warrants or the vesting
and settlement of Company RSUs or Company Performance Share Awards, in each case
outstanding as of the date of this Agreement or as may be granted after the date
of this Agreement as permitted under this Section 5.2, (ii) issuances of shares
of Company Common Stock as required on the date hereof pursuant to the Company
Benefit Plans, (iii) the sale of shares of Company Common Stock pursuant to the
exercise of Company Warrants outstanding on the date hereof if necessary to
effectuate a grantee direction upon exercise or for withholding of Taxes, or
(iv) pursuant to other agreements existing as of the date of this Agreement to
the extent set forth in Section 5.2 of the Company Disclosure Schedule;
          (d) sell, lease, license or otherwise dispose of or encumber any
Assets having a value in excess of $250,000 in the aggregate;
          (e) (A) incur any indebtedness for borrowed money or (B) assume,
guarantee, endorse or otherwise as an accommodation become responsible for the
obligations of any Third Party, in each case in excess of $250,000 in the
aggregate;

-20-



--------------------------------------------------------------------------------



 



          (f) make any capital expenditures, capital additions or capital
improvements except in the ordinary course of business consistent with past
practice that do not exceed individually or in the aggregate $250,000;
          (g) (i) terminate, amend or waive any material right in, or fail to
perform any material obligations under, any Material Contract in a manner that
could reasonably be expected to have a Company Material Adverse Effect, or
(ii) enter into any Material Contract;
          (h) (A) except as required by existing written agreements or Company
Benefit Plans, increase the compensation or other benefits payable or provided
to the Company’s directors or officers or any other person that provides
services to the Company or its Subsidiaries, (B) enter into any employment,
change of control, severance or retention agreement with any employee or
director of the Company or its Subsidiaries or any other person that provides
services to the Company or its Subsidiaries, (C) establish, adopt, enter into or
amend any collective bargaining agreement, plan, trust, fund, policy or
arrangement for the benefit of any current or former directors, officers or
employees of the Company or its Subsidiaries or any of their beneficiaries, or
(D) grant any equity or equity based awards;
          (i) acquire or agree to acquire by merging or consolidating with, or
by purchasing a substantial portion of the assets of, or by any other manner,
any business or any Person or otherwise acquire or agree to acquire any assets;
          (j) make any change to its financial accounting methods or practices
(including any change in depreciation or amortization policies or rates), except
as may be required by GAAP, Regulation S-X or other rule or regulation
promulgated by the SEC;
          (k) make or change any material election in respect of Taxes, apply
for or pursue any Tax ruling, change any tax identification number, execute any
powers of attorney in respect of any Tax matter, extend or waive the application
of any statute of limitations regarding the assessment or collection of any
material Tax of the Company or its Subsidiaries, or take any action which could
cause the Company to fail to qualify as a REIT (other than in connection with or
as a result of the Contemplated Transactions), or adopt or change in any
material respect any accounting method in respect of Taxes;
          (l) settle or offer to settle the Cambridge Litigation (other than any
settlement that (i) does not require the payment by the Company of any material
amounts, (ii) would not reasonably be expected to have a Company Material
Adverse Effect from and after the settlement date, or (iii) would not require
the Company to waive any material right or to undertake any material
obligation);
          (m) enter into any new line of business or enter into any agreement
that restrains, limits or impedes the Company’s or any of its Subsidiaries’
ability to compete with or conduct any business or line of business;
          (n) expand the size of the Company Board; or

-21-



--------------------------------------------------------------------------------



 



          (o) take or agree in writing to take, any of the actions described in
clauses (a) through (n) above.
          5.3 No Solicitation.
          (a) The Company shall not, nor shall it authorize any of its
Subsidiaries or any officer, director, employee, accountant, counsel, financial
advisor, agent or other representative of the Company or any of its Subsidiaries
(collectively, the “Company Representatives”) to, (i) solicit or initiate, or
encourage, directly or indirectly, any inquiries regarding or the submission of,
any Takeover Proposal, (ii) participate in any discussions or negotiations
regarding, or furnish to any Person any confidential information or data with
respect to, or take any other action to knowingly facilitate the making of, a
Takeover Proposal or any inquiry that may reasonably be expected to lead to a
Takeover Proposal, or (iii) enter into any agreement with respect to any
Takeover Proposal or approve or resolve to approve any Takeover Proposal;
provided, however, that nothing contained in this Section 5.3 or any other
provision of this Agreement shall prohibit the Company or the Company Board from
(A) taking and disclosing to the Company Stockholders a position with respect to
a tender or exchange offer by a Third Party pursuant to Rules 14d-9 and 14e-2 or
Item 1012(a) of Regulation M-A promulgated under the Exchange Act or (B) making
such disclosure to the Company Stockholders as, in the good faith judgment of
the Company Board, after consultation with outside counsel, is required under
applicable Laws, provided, that the Company may not, except as permitted by
Section 5.3(e), withdraw or modify its approval of this Agreement or the Sale
Transaction, or approve or recommend any Takeover Proposal, or enter into any
agreement with respect to any Takeover Proposal. Upon execution of this
Agreement, the Company shall, and it shall instruct the Company Representatives
to, immediately cease any existing activities, discussions or negotiations with
any parties conducted heretofore with respect to any Takeover Proposal.
          (b) Notwithstanding anything to the contrary in Section 5.3(a), prior
to the Acceptance Date, if the Company has received from any Third Party a
written inquiry or Takeover Proposal that was not solicited in violation of this
Section 5.3 (i) the Company may contact such Third Party or its advisors for the
purpose of clarifying such inquiry or Takeover Proposal and the material terms
and conditions thereof, so as to determine whether such inquiry or Takeover
Proposal is reasonably likely to lead to a Superior Proposal, and (ii) the
Company may furnish information concerning its business or Assets to such Third
Party pursuant to a customary confidentiality agreement with provisions not
materially less favorable in the aggregate to the Company than the
Confidentiality Agreement, and may negotiate and participate in discussions and
negotiations with such Third Party concerning a Takeover Proposal, if such Third
Party has submitted a Superior Proposal, or a Takeover Proposal that the Company
Board determines in good faith (after consultation with its advisors) is
reasonably likely to constitute or lead to a Superior Proposal.
          (c) The Company agrees that it will promptly (and, in any event,
within 72 hours) notify the Purchaser if any proposals or offers with respect to
a Takeover Proposal are received by, any non-public information is requested
from, or any discussions or negotiations are

-22-



--------------------------------------------------------------------------------



 



sought to be initiated or continued with, the Company or any of the Company
Representatives including, in connection with such notice, a written summary of
the material terms and conditions of any proposals or offers that are not made
in writing and copies of any requests, proposals or offers, including proposed
agreements, of proposals or offers that are made in writing. The Company shall
keep the Purchaser reasonably informed, on a prompt basis, of the status and
terms of any proposals or offers (including any amendments thereto) and the
status of any discussions, negotiations or developments. The Company will
promptly provide to the Purchaser any non-public information concerning the
Company provided to any other Third Party which was not previously provided to
the Purchaser.
          (d) As used in this Agreement, the following terms have the meanings
set forth below:
          “Superior Proposal” means a bona fide written proposal by a Third
Party to acquire, directly or indirectly, more than 50% of the shares of Company
Common Stock then outstanding or of the Assets, which (i) the Company Board
determines in good faith (after consultation with its advisors) to be more
favorable to the Company Stockholders than the Contemplated Transactions and
(ii) which, in the good faith judgment of the Company Board, is reasonably
likely to be consummated, taking into consideration (with respect to both
subsections (i) and (ii) hereof) all financial, regulatory, legal, timing and
other aspects of such proposal.
          “Takeover Proposal” means any proposal or offer, whether in writing or
otherwise, from a Third Party to acquire beneficial ownership (as defined under
Rule 13d-3 of the Exchange Act) of assets that constitute 15% or more of the
Assets or 15% or more of the Company Common Stock or outstanding voting power of
the Company, whether pursuant to a merger, consolidation or other business
combination, sale of shares of capital stock, sale of assets, tender offer,
exchange offer or similar transaction.
          “Third Party” means any Person or group other than the Purchaser or
any Affiliate thereof.
          (e) Except as set forth in this Section 5.3(e), neither the Company
Board nor any committee thereof shall (i) adopt, approve or recommend, or
propose to adopt, approve or recommend, (publicly or otherwise) a Takeover
Proposal, (ii) make any recommendation or public statement in connection with a
tender offer or exchange offer by a Third Party other than a recommendation
against such offer or a “stop, look and listen” communication by the Company
Board pursuant to Rule 14d-9(f) of the Exchange Act, or (iii) cause or permit
the Company to enter into any acquisition agreement, merger agreement or similar
definitive agreement (other than a confidentiality agreement referred to in
Section 5.3(b)) relating to any Takeover Proposal.
          Notwithstanding anything in this Agreement to the contrary, prior to
the Acceptance Date, the Company Board may take any of the foregoing actions if
(A) the Company Board shall have determined in good faith, after consultation
with outside counsel, that failure to take such action would be inconsistent
with the Company’s directors’ fiduciary duties to the Company Stockholders and
(B) in the case of the actions referred to in clauses (ii) or (iii) of the

-23-



--------------------------------------------------------------------------------



 



preceding sentence, (x) the Company shall have received a Superior Proposal
which is pending at the time the Company determines to take such action, (y) the
Company shall have provided the Purchaser with written notice advising the
Purchaser that the Company Board has received such a Superior Proposal which it
intends to approve, recommend or accept, specifying the identity of the party
making the Superior Proposal and the material terms and conditions thereof, and
(z) at least two (2) Business Days shall have passed following the Purchaser’s
receipt of such notice (it being agreed that each subsequent material amendment
or material revision to such Superior Proposal shall require the Company to
deliver to the Purchaser a new notice of Superior Proposal and result in an
additional two (2) Business Day period from the date of receipt of any such
material amendment or material revision) and the Purchaser shall not have made a
binding written offer that the Company Board shall have concluded in its good
faith judgment, after consultation with its financial advisors, is at least as
favorable to the Company Stockholders as such Superior Proposal.
          5.4 Conduct of the Purchaser. The Purchaser, from the date of this
Agreement until the earlier of the termination of this Agreement and the Closing
Date, will not and will not permit its Subsidiaries, other Affiliates or
Purchaser Representatives to (a) take any action that would reasonably be
expected to materially impede or delay the ability of the parties to consummate
the Contemplated Transactions (including deposit by the Purchaser of the Maximum
Amount with the Escrow Agent) or to obtain any necessary approvals of any
Governmental Entity required for the Contemplated Transactions; or (b) agree to,
or make any commitment to, take or authorize, any of the foregoing.
ARTICLE VI
ADDITIONAL AGREEMENTS
          6.1 Company Tender Offer.
          (a) The Company shall commence (within the meaning of Rule 14d-2 under
the Exchange Act) the Offer within ten (10) Business Days after the date on
which the Proxy Statement is mailed to the Company Stockholders. The Company
shall use its commercially reasonable efforts to consummate the Offer, subject
to the terms and conditions thereof. The obligation of the Company to accept for
payment or pay for any shares of Company Common Stock tendered pursuant to the
Offer will be subject only to the satisfaction or waiver of each of the
conditions set forth in Annex I hereto (the “Offer Conditions”). By 9:00 a.m.,
New York City time, on the Business Day immediately after (or, if not
practicable, as soon as practicable after such time) (i) the Offer has expired
without being extended in accordance with subsection (c) below, and (ii) each of
the Offer Conditions has been satisfied or waived at or after such expiration
(in accordance with Annex I), the Company shall accept for payment all shares of
Company Common Stock validly tendered pursuant to the Offer (and not withdrawn)
(such date for the acceptance for payment, the “Acceptance Date”), and the
Company shall pay the Offer Price for such shares promptly thereafter, and in
any event in compliance with Rule 14e-1(c) under the Exchange Act.

-24-



--------------------------------------------------------------------------------



 



          (b) Without the prior written consent of the Purchaser (which consent
shall not be unreasonably withheld, conditioned or delayed), the Company may not
(i) waive or amend the Minimum Condition or any other condition of the Offer
(other than the conditions set forth in subsections (a), (e), (f) and (h) of
Annex I), (ii) change the form of consideration to be paid pursuant to the
Offer, (iii) change the Offer Price, (iv) impose conditions to the Offer in
addition to the Offer Conditions, (v) except as provided in Section 6.1(c),
extend the expiration date of the Offer beyond the initial expiration date,
(vi) reduce the time period during which the Offer shall remain open, or
(vii) amend any other term of the Offer in a manner adverse to the Purchaser or
holders of Company Common Stock.
          (c) The Offer shall remain open until 12:00 p.m. New York City time on
the date that is twenty (20) Business Days after the commencement (determined
pursuant to Rule 14d-1(g)(3) under the Exchange Act) of the Offer (the
“Expiration Date”), unless extended pursuant to the following sentence, in which
case the term “Expiration Date” shall mean the latest time and date as the
Offer, as so extended, may expire. If at any scheduled expiration time, any of
the Offer Conditions (other than delivery of the Joint Written Direction) are
not satisfied or waived by the Company (subject to subsection (b) above), the
Company shall, by 2:00 p.m. New York City time on such scheduled expiration
date, extend the Offer for the shortest time period or periods necessary to
satisfy the Offer Conditions (other than delivery of the Joint Written
Direction); provided, however, that in no event shall the Company be required to
extend the Offer beyond August 31, 2010 (the “Outside Date”). Notwithstanding
anything in this Agreement to the contrary, if any of the Offer Conditions are
not satisfied or waived by the Company as of the Outside Date, the Company shall
not be required to accept for payment, or pay for, any shares of Company Common
Stock pursuant to the Offer.
          (d) On the date of commencement of the Offer, the Company shall
(i) file with the SEC a Tender Offer Statement on Schedule TO with respect to
the Offer, which will contain or incorporate by reference the offer to purchase
shares of Company Common Stock pursuant to the Offer (the “Offer to Purchase”)
and the forms of the related letter of transmittal and summary advertisement
(the Tender Offer Statement on Schedule TO, the Offer to Purchase, and all
exhibits, amendments and supplements thereto, the “Offer Documents”) and
(ii) cause the Offer to Purchase and related documents to be disseminated to
holders of shares of Company Common Stock in accordance with all applicable
Laws. The Company shall cause the Offer Documents to comply in all material
respects with the Exchange Act. The Company shall use its commercially
reasonable efforts to respond promptly to any comments of the SEC or its staff
with respect to the Offer Documents or the Offer, to correct promptly any
information provided by it for use in the Offer Documents if and to the extent
that such information shall have become false or misleading in any material
respect, and to take all steps necessary to cause the Offer Documents, as
supplemented or amended to correct such information, to be filed with the SEC
and to be disseminated to holders of shares of Company Common Stock to the
extent required by applicable Laws. The Purchaser shall use its commercially
reasonable efforts promptly to furnish to the Company all information concerning
the Purchaser and its Subsidiaries that may be required or reasonably requested
by the Company in connection with any action contemplated by this
Section 6.1(d). The Purchaser and its counsel shall be given reasonable
opportunity to

-25-



--------------------------------------------------------------------------------



 



review and comment on the Offer Documents (including any amendment thereto) each
time before any such document is filed with the SEC, and the Company shall
include in such Offer Documents all comments reasonably proposed by the
Purchaser and its counsel. The Company shall provide the Purchaser and its
counsel with any comments the Company or their counsel may receive from the SEC
or its staff with respect to the Offer Documents promptly after receipt of such
comments and the Purchaser and its counsel shall be afforded a reasonable
opportunity to participate in the response to such comments. Each of the Company
and the Purchaser shall, acting in good faith and reasonably, agree to amend or
modify any Offer Condition to the extent necessary to comply with any comments
received from the SEC in connection with the Offer and the Proxy Statement;
provided, that the Purchaser shall not be required to amend or modify the
Minimum Condition.
          (e) If, between the date of this Agreement and the date on which any
particular share of Company Common Stock is accepted for payment and paid for
pursuant to the Offer, the outstanding shares of Company Common Stock are
changed into a different number or class of shares by reason of any stock split,
division or subdivision of shares, stock dividend, reverse stock split,
consolidation of shares, reclassification, recapitalization or other similar
transaction, then the Offer Price, the Minimum Condition, and with respect to
the Sale Transaction, the Share Quantity and the Purchase Price, as the case may
be, applicable to such share shall be appropriately and proportionately
adjusted.
          6.2 Company Proxy Solicitation.
          (a) Subject to Section 5.3(e), the Company Board Approval shall not be
withdrawn or modified in a manner adverse to the Purchaser.
          (b) As soon as practicable but in no event more than twenty
(20) Business Days after the date of this Agreement, the Company shall prepare
and file with the SEC a preliminary proxy statement seeking shareholder approval
of the issuance of the Purchased Shares to the Purchaser and abandonment of the
Plan of Liquidation at the Company Stockholders’ Meeting and shall use its
commercially reasonable efforts to respond to any comments of the SEC or its
staff and to cause a definitive proxy statement seeking shareholder approval of
the Stockholder Proposals (the “Proxy Statement”) to be mailed to the Company
Stockholders as promptly as practicable after responding to all such comments to
the satisfaction of the SEC and its staff. The Company shall notify the
Purchaser promptly of the receipt of any comments from the SEC or its staff and
of any request by the SEC or its staff for amendments or supplements to the
Proxy Statement or for additional information and will supply the Purchaser with
copies of all correspondence between the Company or any of its representatives,
on the one hand, and the SEC or its staff, on the other hand, with respect to
the Proxy Statement and the Purchaser and its counsel shall be afforded a
reasonable opportunity to participate in the response to any SEC comments. If at
any time prior to the Company Stockholders’ Meeting there shall occur any event
that is required to be set forth in an amendment or supplement to the Proxy
Statement, the Company shall as promptly as practicable prepare and mail to the
Company Stockholders such an amendment or supplement. Each of the Company and
the Purchaser agrees

-26-



--------------------------------------------------------------------------------



 



promptly to correct any information provided by it or on its behalf for use in
the Proxy Statement if and to the extent that such information shall have become
false or misleading in any material respect, and the Company shall as promptly
as practicable prepare and mail to the Company Stockholders an amendment or
supplement to correct such information to the extent required by applicable
Laws. The Company shall consult with the Purchaser prior to mailing any Proxy
Statement, or any amendment or supplement thereto, to which the Purchaser timely
and reasonably objects. The Purchaser shall cooperate with the Company in the
preparation of the Proxy Statement or any amendment or supplement thereto.
          6.3 Stockholder Approval. Subject to Section 5.3, the Company, acting
through the Company Board, shall take all action necessary under all applicable
Laws to call, give notice of and hold a meeting of the holders of Company Common
Stock (the “Company Stockholders’ Meeting”) to vote on proposals (i) to approve
the abandonment of the Plan of Liquidation in favor of the Contemplated
Transactions, (ii) to approve the issuance of the Purchased Shares to the
Purchaser, and (iii) to approve an amendment to Section 7.2.1(a)(iii) of the
Company Charter to permit a Transfer (as defined in the Company Charter) that
would cause the Company to be beneficially owned by less than 100 Company
Stockholders (collectively, the “Stockholder Proposals”). The Company
Stockholders’ Meeting shall be held (on a date selected by the Company in
consultation with the Purchaser) as promptly as practicable after the mailing of
the Proxy Statement, but in no event earlier than twenty (20) Business Days
after such mailing. The Company shall use its commercially reasonable efforts to
ensure that all proxies solicited in connection with the Company Stockholders’
Meeting are solicited in compliance with all applicable Laws. Subject to
Section 5.3, the Company Board shall recommend a vote in favor of the proposals
contemplated in this Section 6.3.
          6.4 Other Regulatory Matters.
          (a) Each of the Purchaser and the Company shall, and shall cause its
Subsidiaries to, use its commercially reasonable efforts to, (i) take, or cause
to be taken, all actions necessary, proper or advisable to comply promptly with
all legal requirements which may be imposed on such party or its Subsidiaries
with respect to the Contemplated Transactions, including obtaining any Third
Party consent which may be required to be obtained in connection with the
Contemplated Transactions, to challenge the imposition of any preliminary or
permanent injunction or other order of a court of competent jurisdiction
preventing the consummation of the Contemplated Transactions (which challenge
shall be at the Company’s cost and expense), and, subject to the conditions to
such party’s obligations set forth in this Agreement, to consummate the
Contemplated Transactions and (ii) obtain (and cooperate with the other party to
obtain) any consent, authorization, order or approval of, or any exemption by,
any Governmental Entity which is required to be obtained by the Purchaser or the
Company, respectively, or any of their respective Subsidiaries in connection
with the Contemplated Transactions; provided, however that, for the avoidance of
doubt, in no event shall the Company or any of its Subsidiaries or the Purchaser
be required to (iii) seek to remove any temporary restraining order, preliminary
or permanent injunction or other order issued by a court of competent
jurisdiction preventing the consummation of the Contemplated Transactions or
(iv)

-27-



--------------------------------------------------------------------------------



 



pay any amounts to any Third Parties in settlement of pending litigation
relating to or arising out of the Contemplated Transactions or otherwise
pursuant to this Section 6.4(a) except as set forth in Section 6.4(a) of the
Company Disclosure Schedule. The parties hereto shall cooperate with each other
and promptly prepare and file all necessary documentation, and effect all
applications, notices, petitions and filings (including any notification
required by the HSR Act), to obtain as promptly as practicable all permits,
consents, approvals, authorizations of all Third Parties and Governmental
Entities, and the expiry or termination of all applicable waiting periods, which
are required to consummate the Contemplated Transactions. The parties hereto
agree that they will consult with each other with respect to the obtaining of
all permits, consents, approvals and authorizations of all Third Parties and
Governmental Entities necessary or advisable to consummate the Contemplated
Transactions and each party will keep the other apprised of the status of
matters relating to completion of the Contemplated Transactions.
          (b) The Purchaser and the Company shall, upon request, furnish each
other with all information concerning themselves, their respective Subsidiaries,
directors, officers, employees and stockholders and such other matters as may be
reasonably necessary or advisable in connection with the Proxy Statement, the
Offer Documents or any other statement, filing, notice, application or other
document made by or on behalf of the Purchaser, the Company or any of their
respective Subsidiaries to any Governmental Entity in connection with the
Contemplated Transactions.
          (c) The Purchaser and the Company shall promptly advise each other
upon receiving any communication from any Governmental Entity in respect of any
filing, investigation or inquiry concerning this Agreement or the Contemplated
Transactions.
          6.5 Access to Information. Subject to applicable Laws, the Company
agrees to provide the Purchaser and the Purchaser’s officers, directors,
employees, accountants, counsel, financial advisors, agents and other
representatives (collectively, the “Purchaser Representatives”), from time to
time prior to the Closing Date, reasonable access during normal business hours
to the officers, employees, agents, properties, offices, plants and other
facilities of the Company, books and records of the Company and its Subsidiaries
and such other information as the Purchaser shall reasonably request with
respect to the Company and its Subsidiaries and their respective businesses,
financial condition and operations. Except as required by applicable Laws, the
Purchaser shall keep confidential, and shall cause the Purchaser’s Affiliates
and the Purchaser Representatives to keep confidential, any non-public
information received from the Company, directly or indirectly, in accordance
with the Confidentiality Agreement.
          6.6 Public Disclosure. Unless otherwise permitted by this Agreement,
the Purchaser and the Company shall consult with each other before issuing any
press release or otherwise making any public statement regarding the terms of
this Agreement or any of the Contemplated Transactions, and neither shall issue
any such press release or make any such statement without the prior approval of
the other (which approval shall not be unreasonably withheld, conditioned or
delayed), except as may be required by applicable Laws or by obligations
pursuant to any listing agreement with any national securities exchange, in
which

-28-



--------------------------------------------------------------------------------



 



case the party proposing to issue such press release or make such public
statement or disclosure shall use its reasonable best efforts to consult with
the other party before issuing such press release or making such public
statement; provided, however, that any public statement or disclosure that is
consistent with a public statement or disclosure previously approved by the
other party shall not require the prior approval of such other party.
          6.7 Further Assurances. Subject to Section 5.3 and Section 6.4(a),
each party hereto, at the reasonable request of another party hereto, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary or desirable for effecting the consummation of
this Agreement and the Contemplated Transactions.
          6.8 Continued Listing. The Purchaser shall use commercially reasonable
efforts to cause the shares of Company Common Stock to continue to be listed for
trading on the NYSE for a period of one (1) year after the Closing Date.
          6.9 Director and Officer Indemnification.
          (a) From and after the Closing Date, the Purchaser shall (i) if the
Purchaser owns or controls, directly or through one or more Affiliates, more
than 50% of the Company Common Stock, not permit, or (ii) if the Purchaser owns
or controls, directly or through one or more Affiliates, 50% or less of the
Company Common Stock, vote against, and cause any directors of the Company
designated or nominated by the Purchaser that serve on the Company Board to vote
against (in their capacity as Board members), in each case, any amendment,
repeal or modification of the Company Charter or the Company Bylaws with respect
to indemnification of directors, officers, employees and agents in any manner
that would adversely affect the rights thereunder of the Persons who at any time
prior to the Closing Date were identified as prospective indemnitees under the
Company Charter or the Company Bylaws in respect of actions or omissions
occurring at or prior to the Closing Date (including the Contemplated
Transactions).
          (b) From and after the Closing Date, the Company shall, to the fullest
extent permitted by applicable Laws, indemnify, defend and hold harmless the
present and former directors, officers, employees and agents of the Company or
any of its Subsidiaries in their capacities as such (each, an “Indemnified
Party”) against all losses, claims, damages, costs, expenses, liabilities or
judgments or amounts that are paid in settlement of or in connection with any
claim based in whole or in part on or arising in whole or in part out of the
fact that such Indemnified Party is or was a director, officer, employee or
agent of the Company or any Subsidiary of the Company, and pertaining to any
matter existing or occurring, or any acts or omissions occurring, at or prior to
the Closing Date, whether asserted or claimed prior to, or at or after, the
Closing Date (including matters, acts or omissions occurring in connection with
the approval of this Agreement and the consummation of the Contemplated
Transactions) or taken at the request of the Purchaser pursuant to this
Agreement.
          (c) Prior to the Closing Date, the Company shall obtain a six-year
prepaid “tail policy” with respect to directors’ and officers’ liability
insurance covering those individuals

-29-



--------------------------------------------------------------------------------



 



serving as officers and directors of the Company or any of its Subsidiaries
immediately prior to the Closing Date and any other Person who is covered by the
Company’s current directors’ and officers’ liability insurance policy, which
tail policy shall cover acts and omissions occurring at or prior to the Closing
Date and shall have a coverage amount of $20 million and other policy terms and
conditions at least as favorable as the terms and conditions in the existing
directors’ and officers’ liability insurance policy of the Company, subject to a
maximum premium with respect to such tail policy of $2 million.
          (d) In the event the Company or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, to the extent necessary, proper
provision shall be made so that the successors and assigns of the Company assume
the obligations set forth in this Section 6.9.
          (e) The provisions of this Section 6.9 shall survive the Closing Date
and are intended to be for the benefit of, and shall be enforceable by, each
Indemnified Party and his or her heirs and representatives.
          6.10 Advice of Changes. The Company and the Purchaser shall give
prompt notice to the other of (a) the occurrence, or failure to occur, of any
event, which occurrence or failure to occur is reasonably likely to cause any
representation or warranty of such party contained in this Agreement to be
untrue or inaccurate in a manner that would cause the conditions set forth in
Section 7.3 not to be satisfied as of the Pre-Closing Date or the Offer
Conditions not to be satisfied as of the Acceptance Date, or (b) any failure of
the Purchaser or the Company, as the case may be, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement in a manner that would cause the conditions set forth in
Section 7.3 not to be satisfied as of the Pre-Closing Date or the Offer
Conditions not to be satisfied as of the Acceptance Date. Notwithstanding the
above, the delivery of any notice pursuant to this Section 6.10 will not limit
or otherwise affect the remedies available hereunder to the party receiving such
notice or the conditions to such party’s obligation to consummate the
Contemplated Transactions.
          6.11 Litigation. The Company shall consult with, and keep the
Purchaser promptly informed with respect to, any litigation or claim against or
involving the Company, any of its Subsidiaries, or any of their respective
directors or officers or Assets, including the settlement thereof; provided,
that the Purchaser shall have no obligation to participate in the defense or
settlement of the Cambridge Litigation or any other litigation or claims
involving the Company, any of its Subsidiaries, or any of their respective
directors or officers or Assets. In the event any litigation or claim involving
or relating to the Contemplated Transactions is commenced, the Company agrees,
at the Company’s expense, to use commercially reasonable efforts to promptly
defend against any such action.

-30-



--------------------------------------------------------------------------------



 



          6.12 Takeover Statutes. Subject to Section 5.3(e), if any Takeover
Statute is or may become applicable to the Sale Transaction (after giving effect
to the Offer), the Company and the Company Board shall grant such approvals and
take such actions as are necessary so that such transactions may be consummated
as promptly as practicable on the terms contemplated by this Agreement and
otherwise act to eliminate (to the extent reasonably possible as advised by
counsel to the Company) the effects of such statute or regulation on such
transactions.
          6.13 Rule 14d-10 Matters. Prior to the scheduled expiration of the
Offer (as it may be extended hereunder) the Company (acting through its
Compensation Committee) will take all such steps as may be required to cause
each Compensation Arrangement entered into by the Company or any of its
Subsidiaries on or after the date of this Agreement to be approved as an
“employment compensation, severance or other employee benefit arrangement”
within the meaning of Rule 14d-10(d)(2) under the Exchange Act and to satisfy
the requirements of the non- exclusive safe harbor set forth in Rule 14d-10(d)
of the Exchange Act. Prior to the scheduled expiration of the Offer (as it may
be extended hereunder), neither the Company Board nor the Compensation Committee
shall withdraw, nor permit the withdrawal of, the Company Compensation
Arrangement Approvals.
          6.14 Use of Proceeds. The Company shall use the proceeds from the Sale
Transaction solely to fund the Company’s obligations in connection with the
Offer.
ARTICLE VII
CONDITIONS PRECEDENT TO PRE-CLOSING
          7.1 Reserved.
          7.2 Reserved.
          7.3 Conditions to the Purchaser’s Obligations to Effect the
Pre-Closing. The obligation of the Purchaser to deposit the Maximum Amount with
the Escrow Agent pursuant to Section 2.1 shall be subject to the satisfaction at
or prior to such deposit of the following conditions (any of which may be waived
in writing by the Purchaser, in whole or in part):
          (a) Accuracy of Representations and Warranties. The representations
and warranties of the Company contained in this Agreement are true and correct,
except where the failure of such representations and warranties to be true and
correct, taken as a whole, would not reasonably be expected to have a Company
Material Adverse Effect;
          (b) Performance of Obligations. Each of the covenants and obligations
that the Company is required to perform or to comply with pursuant to this
Agreement at or prior to the Pre-Closing Date shall have been duly performed or
complied with in all respects at or prior to the Pre-Closing Date, except to the
extent the non-performance thereof would not be material to the Contemplated
Transactions or result in a Company Material Adverse Effect;

-31-



--------------------------------------------------------------------------------



 



          (c) Related Agreements. Each of the Related Agreements shall be in
full force and effect;
          (d) Consents. The Company shall have delivered to the Purchaser
evidence of the filing with respect to and/or receipt of all the Company
Consents set forth on Schedule 7.3(d) of the Company Disclosure Letter;
          (e) No MAE. Between the date of this Agreement and the Pre-Closing
Date, there shall not have occurred any change, event or development that has
had, or would reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect;
          (f) Resignations of Directors. At least three (3) of the directors on
the Company Board shall have provided the Purchaser with written resignations
from such positions effective as of the Closing Date and the remaining
director(s) on the Company Board shall have filled the vacancies with candidates
acceptable to the Purchaser in its sole discretion;
          (g) Opinion of Counsel. The Purchaser shall have received an opinion
from counsel to the Company, addressed to the Purchaser, stating that, assuming
receipt of the Company Stockholder Approval, the Purchased Shares, when issued
and delivered to the Purchaser in accordance with the terms and conditions of
this Agreement, will be duly authorized, fully paid, validly issued and
non-assessable, and that such Purchased Shares, when issued, will not have been
issued in violation of any preemptive rights set forth in the Company Charter;
          (h) No Order. No Governmental Entity of competent jurisdiction shall
have enacted, issued or entered any restraining order, preliminary or permanent
injunction or similar order or legal restraint or prohibition which remains in
effect that enjoins or otherwise prohibits consummation of the Offer, the Sale
Transaction or the Contemplated Transaction; and
          (i) Closing Certificate. The Company shall have delivered to the
Purchaser a certificate of a duly authorized officer of the Company, dated as of
the Pre-Closing Date, certifying (as applicable as of such date) that the
conditions set forth in Sections 7.3(a), (b), (d), (e) and (h) have been
satisfied as of the Pre-Closing Date.
ARTICLE VIII
TERMINATION AND AMENDMENT
          8.1 Termination. This Agreement may be terminated as follows:
          (a) by mutual consent of the Purchaser and the Company, by action of
their respective boards of directors, at any time prior to the Acceptance Date;

-32-



--------------------------------------------------------------------------------



 



          (b) by either the Purchaser or the Company at any time after 5:00
p.m., New York City time, on the Outside Date by delivering written notice to
the other party if shares of Company Common Stock shall not have been accepted
for payment by the Company pursuant to the Offer by such date; provided,
however, that a party shall not be permitted to terminate this Agreement
pursuant to this Section 8.1(b) if the failure to accept shares of Company
Common Stock for payment pursuant to the Offer is attributable to a failure on
the part of such party to perform any covenant in this Agreement required to be
performed by such party on or prior to the Acceptance Date;
          (c) by the Purchaser at any time prior to the Pre-Closing Date by
written notice to the Company (which notice shall specify the provisions of this
Agreement that the Purchaser believes have been breached), if (i) the Company
shall have breached any of its representations, warranties or obligations
hereunder to an extent that would cause the conditions set forth in either
Section 7.3(a) or Section 7.3(b) not to be satisfied and such breach shall not
have been cured within ten (10) Business Days of receipt by the Company of
written notice of such breach if such breach is capable of cure; provided, that
the right to terminate this Agreement by the Purchaser shall not be available to
the Purchaser if the Purchaser is at that time in material breach of this
Agreement, (ii) the Company Board shall have withdrawn or modified, or proposed
publicly to withdraw or modify, the Company Board Approval in a manner adverse
to the Purchaser or (iii) the Company Board shall have approved or recommended,
or proposed publicly to approve or recommend, a Takeover Proposal, or within
five (5) days of a written request by the Purchaser for the Company Board to
reaffirm the Company Board Approval following the date on which any Takeover
Proposal, or any material modification thereto, is first publicly announced,
published or sent to the Company Stockholders, the Company fails to issue a
press release that reaffirms the Company Board Approval (which request may only
be made once with respect to such Takeover Proposal absent further material
changes or amendments in such Company Takeover Proposal);
          (d) by the Company at any time prior to the Closing Date, if the
Purchaser shall have breached any of its representations, warranties or
obligations hereunder to an extent that would cause the conditions set forth in
subsections (e) or (f) of Annex I not to be satisfied and such breach shall not
have been cured within ten (10) Business Days following receipt by the Purchaser
of written notice of such breach if such breach is capable of cure; provided,
that the right to terminate this Agreement by the Company shall not be available
to the Company if the Company is at that time in material breach of this
Agreement;
          (e) by the Company at any time prior to the Acceptance Date to enter
into a definitive agreement with respect to a Superior Proposal in accordance
with Section 5.3; provided, that the Company has complied in all material
respects with the provisions of Section 5.3, including without limitation the
provisions of Sections 5.3(e)(y) and 5.3(e)(z); and
          (f) by either the Purchaser or the Company prior to the Acceptance
Date if any Governmental Entity issues an order, decree or ruling or takes any
other action permanently enjoining, restraining or otherwise prohibiting the
Contemplated Transactions (i) as violative of

-33-



--------------------------------------------------------------------------------



 



any Antitrust Law or (ii) for any reason other than under any Antitrust Law,
and, in either case, such order, decree, ruling or other action shall have
become final and non-appealable.
          8.2 Effect of Termination; Termination Fee. In the event of
termination of this Agreement in accordance with Section 8.1, this Agreement
shall forthwith become void and there shall be no liability or obligation on the
part of the Purchaser or the Company or their respective officers, directors,
stockholders or Affiliates; provided, however, that (a) the provisions of
Section 6.6 (Public Disclosure), this Section 8.2, Section 8.3 (Termination
Fees), Article IX (Definitions) and Article X (General Provisions) (other than
Section 10.12 (Specific Performance)) shall remain in full force and effect and
survive any termination of this Agreement and (b) nothing herein shall relieve
any party from liability for fraud in connection with this Agreement or the
Contemplated Transactions.
          8.3 Termination Fees. Subject to subsections (a), (b), (c), (d) and
(e) of this Section 8.3, whether or not the Contemplated Transactions are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement (including the fees and
expenses of its advisers, brokers, finders, agents, accountants and legal
counsel) shall be paid by the party incurring such expense.
          (a) In the event that the Company shall terminate this Agreement
pursuant to Section 8.1(e), then upon such termination the Company shall pay or
cause to be paid by wire transfer of same-day funds to the Purchaser a
termination fee of $1.6 million (the “Termination Fee”).
          (b) In the event that the Purchaser shall terminate this Agreement
pursuant to Section 8.1(c)(i) as a result of a breach by the Company of
Section 5.3, Section 6.1(a), the first sentence of Section 6.2(b) or the first
two sentences of Section 6.3 (as specified in the termination notice from the
Purchaser to the Company in accordance with Section 8.1(c)(i)), then upon such
termination the Company shall pay or cause to be paid by wire transfer of
same-day funds to the Purchaser the Termination Fee.
          (c) In the event (A) a Person makes a Takeover Proposal or publicly
discloses its intention (whether or not conditional and whether or not
withdrawn) to make a Takeover Proposal and, thereafter, this Agreement is
terminated pursuant to (y) Section 8.1(c)(ii) or (iii) or (z) Section 8.1(b)
because the Minimum Condition (as defined in Annex I) fails to be satisfied and
(B) within twelve (12) months of such termination, the Company consummates the
transactions contemplated by such Takeover Proposal, then the Company shall, on
the date such Takeover Proposal is consummated, pay or cause to be paid by wire
transfer of same-day funds the Termination Fee to the Purchaser.
          (d) In the event that the Company shall terminate this Agreement
pursuant to Section 8.1(d), then upon such termination the Purchaser shall pay
or cause to be paid by wire transfer of same-day funds to the Company the
Termination Fee.

-34-



--------------------------------------------------------------------------------



 



          (e) In the event the Company shall terminate this Agreement pursuant
to Section 8.1(b) then upon such termination the Purchaser shall pay or cause to
be paid by wire transfer of same-day funds to the Company the Termination Fee;
provided, however, that the Termination Fee shall only be payable pursuant to
this Section 8.3(e) if any of the conditions set forth in subsection (h) or
subsection (i) of Annex I shall not have been satisfied as of the Outside Date;
and
          (f) In no event shall any party be obligated to pay to the other party
under this Section 8.3 an aggregate amount in excess of the Termination Fee. A
party’s payment of the Termination Fee pursuant to this Section 8.3 shall be the
sole and exclusive remedy of the other party with respect to the occurrences
giving rise to such payment.
ARTICLE IX
DEFINITIONS
          9.1 Certain Defined Terms. Unless the context otherwise requires, the
following terms, when used in this Agreement, shall have the respective meanings
specified below (such meanings to be equally applicable to the singular and
plural forms of the terms defined):
          “Acceptance Date” is defined in Section 6.1(a).
          “Additional Share Notice” is defined in Section 2.3(a).
          “Affiliate” of a Person means any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.
          “Affiliate Transactions” is defined in Section 3.19.
          “Agreement” is defined in the Preamble.
          “Antitrust Law” means all Laws that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger,
acquisition or other similar transaction.
          “Assets” is defined in Section 3.14.
          “Authorizations” is defined in Section 3.12(b).
          “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in New York, New York are authorized or obligated by
Law or executive order to be closed.

- 35 -



--------------------------------------------------------------------------------



 



          “Cambridge Defendants” means Jean-Claude Saada, Cambridge Onalp, Inc.;
Cambridge Nassau Bay GP LLC; 6000 Greenville, Inc.; Allen MOB, Inc.; 5280
Medical Drive, Inc.; Cambridge Tarrant, Inc.; CHMP Manager, LLC; Cambridge B/R,
Inc.; Cambridge-Greenville Dallas, LLC; PMC Cambridge of Plano, Ltd.;
Cambridge-Crown Atrium, LLC; and Cambridge North Texas Holdings, LLC.
          “Cambridge Entities” means Cambridge Nassau Bay LP; Cambridge Howell
Medical Plaza, LLC; Cambridge Walnut Hill, L.P.; Cambridge Allen Partners, L.P.;
Cambridge Plano Partners MOB IV, L.P.; Cambridge Westgate Medical Center, L.P.;
Cambridge Gorbutt MOB, L.P.; and Cambridge Southlake Partners, L.P.
          “Cambridge Holdings” means Cambridge Holdings, Inc.
          “Cambridge Litigation” means the judicial proceedings captioned Care
Investment Trust, Inc. v. Jean-Claude Saada, et al. (No. 3:09-cv-02256-K)
pending in the United States District Court for the Northern District of Texas
between the Company, CIT Healthcare LLC, Flint D. Besecker and ERC Sub, L.P., on
the one hand, and the Cambridge Defendants, on the other hand, or any disputes
that arise out of or are the subject of such judicial proceedings or any results
of such judicial proceedings, or any other disputes or proceedings between the
Company or any of its Subsidiaries, on the one hand, and any of Cambridge
Holdings, any of the Cambridge Defendants or any of the Cambridge Entities or
any Affiliates of any of the foregoing (collectively, the “Cambridge Parties”),
on the other hand, relating to or arising out of the ownership interest of ERC
Sub, L.P. in any Cambridge Entity or the ownership of any partnership interests
in ERC Sub, L.P. by any of the Cambridge Parties.
          “Cambridge Parties” is defined in the definition of Cambridge
Litigation.
          “Chosen Courts” is defined in Section 10.11.
          “Closing” is defined in Section 2.2.
          “Closing Date” is defined in Section 2.2.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Company” is defined in the Preamble.
          “Company Benefit Plans” means any employee or director benefit plan,
arrangement or agreement, whether or not written, including any employee welfare
benefit plan within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), any employee pension benefit plan within
the meaning of Section 3(2) of ERISA (whether or not such plan is subject to
ERISA) and any bonus, incentive, deferred compensation, vacation, stock
purchase, stock option, severance, employment, change of control or fringe
benefit plan, program or agreement that is or has been sponsored, maintained or
contributed to by the Company or any of its Subsidiaries.

- 36 -



--------------------------------------------------------------------------------



 



          “Company Board” is defined in the Recitals.
          “Company Board Approval” is defined in Section 3.3(c).
          “Company Bylaws” means the Amended and Restated Bylaws of the Company,
as amended from time to time.
          “Company Charter” means the Articles of Amendment and Restatement of
the Company, as amended from time to time.
          “Company Common Stock” is defined in Section 3.2(a).
          “Company Consents” is defined in Section 3.4.
          “Company Disclosure Schedule” is defined in Article III.
          “Company Financial Statements” is defined in Section 3.5(b).
          “Company Material Adverse Effect” means any effect that is material
and adverse to the assets, business, results of operations or financial
condition of the Company and its Subsidiaries taken as a whole or that prevents
or materially delays or materially impairs the ability of the Company to
consummate the Contemplated Transactions; provided, however, that no effect
resulting from or relating to the following shall constitute, or be taken into
account in determining whether there is or has been, a Company Material Adverse
Effect:
               (i) changes in conditions generally affecting the industry in
which the Company operates or the United States or global economy;
               (ii) general political, economic or business conditions or
changes therein (including the commencement, continuation or escalation of a
war, material armed hostilities or other material international or national
calamity or acts of terrorism or earthquakes, hurricanes, other natural
disasters or acts of God);
               (iii) general financial or capital market conditions, including
interest rates, or changes therein;
               (iv) any changes in applicable Law, rules, regulations, or GAAP
or other accounting standards, or authoritative interpretations thereof, after
the date of this Agreement;
               (v) the negotiation, execution, announcement or performance of
this Agreement or the performance or consummation of the Contemplated
Transactions, any litigation resulting therefrom, or the impact thereof on
relationships, contractual or otherwise, with customers, suppliers, lenders,
investors or employees;

- 37 -



--------------------------------------------------------------------------------



 



               (vi) any failure by the Company or any of its Affiliates to meet
any analysts’ expectations or estimates of revenues or earnings, including any
failure arising out of changes in the business of the Company or any of its
Affiliates or any changes in their respective credit ratings;
               (vii) any action or omission required pursuant to the terms of
this Agreement, or pursuant to the express written request of the Purchaser, or
any action otherwise taken by the Purchaser;
               (viii) a decrease in the market price of the shares of Company
Common Stock; provided, that the exception in this clause (viii) shall not
prevent or otherwise affect a determination that any change or effect underlying
such a decrease in market price has resulted in, or contributed to, a Company
Material Adverse Effect; or
               (ix) the existence of the Cambridge Litigation or any settlement
thereof or any other actions taken or omitted to be taken by the Company or any
of its Subsidiaries or any of the Cambridge Parties relating to the ownership
interest of ERC Sub, L.P. in any Cambridge Entity or the ownership of any
partnership interests in ERC Sub, L.P. by any of the Cambridge Parties;
provided, further, however, that changes, events, occurrences or effects set
forth in clause (i), (ii), (iii) or (iv) above may be taken into account in
determining whether there has been or is a Company Material Adverse Effect to
the extent such changes, events, occurrences or effects have a materially
disproportionate adverse effect on the Company and its Subsidiaries, taken as a
whole, as compared to other participants in the industries in which the Company
and its Subsidiaries operate, but only to the extent of such materially
disproportionate adverse effect as compared to such other participants;
provided, further, however, that the exceptions in clauses (vi) and (viii) shall
not prevent or otherwise affect a determination that the underlying cause of any
decline, change or failure referred to therein (if not otherwise falling within
any of the exceptions provided by clause (i) through (ix) above) is a Company
Material Adverse Effect.
          “Company Performance Share Awards” means the performance share awards
granted pursuant to the Care Investment Trust Equity Plan.
          “Company Preferred Stock” is defined in Section 3.2(a).
          “Company Representatives” is defined in Section 5.3(a).
          “Company Restricted Shares” means the restricted shares of Company
Common Stock granted pursuant to the Care Investment Trust Inc. Equity Plan.
          “Company RSU” means the restricted stock units of the Company granted
pursuant to the Care Investment Trust Inc. Equity Plan.
          “Company SEC Documents” is defined in Section 3.5(a).

- 38 -



--------------------------------------------------------------------------------



 



          “Company Stockholder Approval” means the affirmative vote of the
holders of a majority of the outstanding shares of Company Common Stock entitled
to vote thereon to approve each of the Stockholder Proposals.
          “Company Stockholders” means the holders of issued and outstanding
shares of Company Common Stock.
          “Company Stockholders’ Meeting” is defined in Section 6.3.
          “Company Warrants” means all warrants to purchase shares of Company
Common Stock.
          “Compensation Arrangement” means each Company Benefit Plan pursuant to
which consideration is payable to any officer, director or employee.
          “Compensation Arrangement Approvals” means action by the Compensation
Committee to approve each Compensation Arrangement as an “employment
compensation, severance or other employee benefit arrangement” within the
meaning of Rule 14d-10(d)(2) under the Exchange Act and all other actions
necessary or advisable to satisfy the requirements of the non-exclusive safe
harbor with respect to such Compensation Arrangement in accordance with
Rule 14d-10(d)(2) under the Exchange Act.
          “Compensation Committee” means the Compensation Committee of the
Company Board or any successor committee thereto.
          “Confidentiality Agreement” means the Confidentiality Agreement, dated
as of February 3, 2010, between the Purchaser and the Company, as it may be
amended from time to time.
          “Contemplated Transactions” means all of the transactions contemplated
to be consummated under this Agreement and the Related Agreements, including the
Sale Transaction and the Offer.
          “Contract” means a note, bond, mortgage, indenture, deed of trust,
license, lease, agreement, contract, or other instrument or obligation, whether
written or oral.
          “ERISA” is defined in the definition of Company Benefit Plans.
          “Escrow Agent” means The Bank of New York Mellon.
          “Escrow Agreement” means the Escrow Agreement between the Purchaser,
Seller and the Escrow Agent dated as of the date hereof and attached hereto as
Exhibit A.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

- 39 -



--------------------------------------------------------------------------------



 



          “Expiration Date” is defined in Section 6.1(c).
          “Fully-Diluted Basis” means, as of the time of determination, that
number of shares of Company Common Stock that are then issued and outstanding,
plus that number of shares of Company Common Stock then issuable upon the
exercise of any outstanding options, warrants or other rights to acquire shares
of Company Common Stock (regardless of whether or not such options, warrants or
other rights are subject to further restrictions on exercise or “vesting”), but
only to the extent that the per share exercise price or other consideration
payable to acquire such shares of Company Common Stock is equal to or less than
the last reported closing price of a share of the Company Common Stock on the
NYSE on the Business Day immediately prior to the Closing Date, as reported on
the composite index for the NYSE.
          “GAAP” means United States generally accepted accounting principles.
          “Governmental Entity” means any domestic, foreign or supranational
government or subdivision thereof, administrative, governmental, prosecutorial
or regulatory authority, agency, commission, court, tribunal or body or
self-regulatory organization.
          “Governmental Order” means any order, writ, judgment, injunction or
decree entered by or with any Governmental Entity.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
          “Indemnified Party” is defined in Section 6.9(b).
          “Joint Written Direction” is defined in Section 2.3(a).
          “Knowledge” or “Known” means, with respect to the Company or the
Purchaser, the actual knowledge after reasonable inquiry, as of the date of this
Agreement, of any of those Persons set forth in Section 9.1(a) or 9.1(b) of the
Company Disclosure Schedule or the Purchaser Disclosure Schedule, respectively.
          “Laws” means all federal, state, local and foreign statutes, laws,
codes, rules, regulations and ordinances.
          “Leases” is defined in Section 3.14.
          “Lien” means any charge, claim, community property interest or similar
equitable interest, lien, option, pledge, security interest, right of first
refusal, encumbrance or restriction of any kind, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
          “Material Contract” is defined in Section 3.13(a).

- 40 -



--------------------------------------------------------------------------------



 



          “Maximum Amount” means $60,430,932.
          “Meeting Date” is the date on which the Company Stockholders’ Meeting
is held.
          “MGCL” means the Maryland General Corporation Law, as amended.
          “Minimum Condition” is defined in Annex I.
          “NYSE” means the New York Stock Exchange.
          “Offer” is defined in the Recitals.
          “Offer Conditions” is defined in Section 6.1(a).
          “Offer Documents” is defined in Section 6.1(d).
          “Offer Price” means $9.00 per share of Company Common Stock (as such
amount may be adjusted pursuant to Section 6.1(e)).
          “Offer to Purchase” is defined in Section 6.1(d).
          “Outside Date” is defined in Section 6.1(c).
          “Paying Agent” means the paying agent engaged by the Company for the
purpose of consummating the Offer.
          “Permitted Liens” means any Liens that are (i) carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or similar
common law or statutory Liens or encumbrances arising in the ordinary course of
business which are not delinquent or remain payable without penalty, and
(ii) encumbrances for Taxes and other assessments or governmental charges or
levies not yet due and delinquent or for Taxes that are contested in good faith.
          “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other legal entity or Governmental Entity.
          “Plan of Liquidation” means the Plan of Liquidation approved by the
Company Stockholders on January 28, 2010 as more fully described in Exhibit A to
the Company’s proxy statement filed with the SEC on December 28, 2009.
          “Pre-Closing Date” is defined in Section 2.1.
          “Proxy Statement” is defined in Section 6.2(b).
          “Purchase Price” means the product of (i) $9.00, multiplied by
(ii) the Share Quantity.

- 41 -



--------------------------------------------------------------------------------



 



          “Purchased Shares” is defined in Section 1.1.
          “Purchaser” is defined in the Preamble.
          “Purchaser Consents” is defined in Section 4.3.
          “Purchaser Disclosure Schedule” is defined in Article IV.
          “Purchaser Material Adverse Effect” means any material adverse effect
on the ability of the Purchaser to timely consummate the Contemplated
Transactions or otherwise comply, in all material respects, with the terms and
conditions of this Agreement.
          “Purchaser Representatives” is defined in Section 6.5.
          “Registration Rights Agreement” means that certain Registration Rights
Agreement between the Company and the Purchaser dated as of the date hereof
attached hereto as Exhibit B.
          “Regulation M-A” means 17 CFR § 229.1000, et seq.
          “Regulation S-K” means 17 CFR § 229.10, et seq.
          “Regulation S-X” means 17 CFR § 210.1-01, et seq.
          “REIT” is defined in Section 3.9(i).
          “Related Agreements” means the Registration Rights Agreement and the
Escrow Agreement.
          “Sale Transaction” is defined in the Recitals.
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Share Quantity” means 4,445,000; provided, that (i) if more than
18,000,000 shares of Company Common Stock are validly tendered (and not
withdrawn) as of the expiration of the Offer, then Share Quantity shall mean the
sum of (x) 4,445,000, plus (y) the difference between 18,000,000 and the actual
number of shares of Company Common Stock that are validly tendered (and not
withdrawn) as of the expiration of the Offer, and (ii) if less than 16,500,000
shares of Company Common Stock are validly tendered (and not withdrawn) as of
the expiration of the Offer, then Share Quantity shall mean, at the option of
the Purchaser, either (A) 4,445,000, or (B) that number of shares of the Company
Common Stock that would have to be newly issued by the Company to the Purchaser
pursuant to the Sale Transaction in order to represent, on a

- 42 -



--------------------------------------------------------------------------------



 



Fully-Diluted Basis and determined after giving pro forma effect to the
consummation of the Contemplated Transactions, up to 53.4% of the shares of
Company Common Stock.
          “Stockholder Proposals” is defined in Section 6.3.
          “SOX” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.
          “Subsidiary” of any Person means any corporation, partnership, limited
liability company, joint venture or other entity in which such Person (a) owns,
directly or indirectly, 50% or more of the outstanding voting securities or
equity interests and (b) is a general partner, managing member or otherwise
manages the business and operations of such entity.
          “Superior Proposal” is defined in Section 5.3(d).
          “Takeover Proposal” is defined in Section 5.3(d).
          “Takeover Statute” is defined in Section 3.3(c).
          “Tax” or “Taxes” means all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, value-added, stamp, documentation, payroll,
employment, severance, withholding, duties, intangibles, franchise, backup
withholding, and other taxes (including estimated taxes), charges, levies or
like assessments, together with all penalties and additions to tax and interest
thereon.
          “Tax Proceedings” is defined in Section 3.9(b).
          “Tax Returns” means any return, declaration, report, claim for refund
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, supplied to, or
required to be supplied to, a Governmental Entity.
          “Termination Fee” is defined in Section 8.3(a).
          “Third Party” is defined in Section 5.3(d).
ARTICLE X
GENERAL PROVISIONS
          10.1 Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements set forth in this Agreement shall
terminate at Closing, except that the agreements set forth in Article I
(Purchase and Sale), Section 6.9 (Director and Officer Indemnification) and this
Article X shall survive the Closing Date.
          10.2 Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given when delivered
personally, telecopied (with

- 43 -



--------------------------------------------------------------------------------



 



confirmation), or delivered by an overnight courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

  (a)   if to the Purchaser, to:         Tiptree Financial Partners, L.P.
780 Third Avenue
New York, NY 10017
Attention: Chief Executive Officer
Fax: 212-758-8431         with a copy to:         Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Michael R. Littenberg
Fax: 212-593-5955         and     (b)   if to the Company, to:         Care
Investment Trust Inc.
505 Fifth Avenue
New York, NY 10017
Attention: Chief Executive Officer
Fax: 800-576-3021         with a copy to:         McDermott Will & Emery LLP
600 13th Street, N.W.
Washington, DC 20005
Attention: Karen Dewis
Fax: (202) 756-8087

          10.3 Interpretation. When a reference is made in this Agreement to an
Article, a Section, an Exhibit or a Schedule, such reference shall be to an
Article or Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The phrase “the date of this Agreement” and terms of
similar import, unless the context otherwise requires, shall be deemed to refer
to the date set forth in the first paragraph of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. As used in this Agreement, (i) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be

-44-



--------------------------------------------------------------------------------



 



followed by the words “without limitation,” (ii) the word “or” shall not be
exclusive, (iii) the words “hereof,” “herein” and “hereby” and words of similar
import refer to this Agreement as a whole (including any Exhibits and Schedules
hereto) and not to any particular provisions of this Agreement, (iv) all
references to any period of days shall be to the relevant number of calendar
days unless otherwise specified, (v) all references to dollars or to “$” shall
be references to United States dollars and (vi) all accounting terms shall have
their respective meanings under GAAP.
          10.4 Disclosure Schedules. Disclosure of any matter in any section of
the Company Disclosure Schedule or the Purchaser Disclosure Schedule shall be
deemed to be disclosed with respect to any other Section of this Agreement to
the extent that it is reasonably apparent that such disclosure is applicable to
such other Section. The mere inclusion of an item in such Company Disclosure
Schedule or Purchaser Disclosure Schedule as an exception to a representation or
warranty shall not be deemed an admission that such item represents a material
exception or material fact, event or circumstance or that such item has had or
would reasonably be expected to have a Company Material Adverse Effect or a
Purchaser Material Adverse Effect, as applicable.
          10.5 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. facsimile or PDF transmission of any
signature will be deemed the same as delivery of an original.
          10.6 Entire Agreement. This Agreement and the documents and
instruments and other agreements specifically referred to herein or delivered
pursuant hereto, including the Related Agreements, the Exhibits, the Schedules,
the Company Disclosure Schedule and the Purchaser Disclosure Schedule,
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof,
except for the Confidentiality Agreement, which shall continue in full force and
effect, and shall survive any termination of this Agreement or the Closing, in
accordance with its terms.
          10.7 Assignment. Neither this Agreement nor any of the rights,
interests or obligations contained herein shall be assigned by any party hereto
(whether by operation of law or otherwise) without the prior written consent of
the other party. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.
          10.8 Amendments and Waivers. Except as otherwise expressly provided
herein, any provision of this Agreement may be amended or waived prior to the
Closing Date if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by each party against whom the

-45-



--------------------------------------------------------------------------------



 



waiver is to be effective; provided, that an amendment made subsequent to the
approval of this Agreement and the Contemplated Transactions by the Company
Stockholders shall not (i) alter or change the Purchase Price or the Offer Price
or (ii) alter or change any of the terms and conditions of this Agreement if
such alteration or change would adversely affect the holders of Company Common
Stock in any material respect. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
          10.9 Remedies Cumulative. Except as otherwise stated herein, the
rights and remedies hereunder provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable Laws.
          10.10 Third Party Beneficiaries. Except for (a) the right of the
Company on behalf of the Company Stockholders to pursue damages in the event of
the Purchaser’s breach of any covenant or agreement contained in this Agreement
and (b) the provisions of Section 6.9 (Director and Officer Indemnification),
this Agreement is not intended to and shall not confer upon any Person other
than the parties hereto any rights or remedies hereunder.
          10.11 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York without regard to the
principles of conflict of laws to the extent that such principles would permit
or require the application of Laws of another jurisdiction. Each party hereto
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the Contemplated Transactions,
exclusively in the United States District Court for the Southern District of New
York (or if subject matter jurisdiction before the federal court does not exist,
then before the New York State Supreme Court for the Borough of Manhattan, in
New York, New York) (the “Chosen Courts”), and solely in connection with claims
arising under this Agreement or the transactions that are the subject of this
Agreement (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any party
hereto and (iv) agrees that service of process upon such party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 10.2 of this Agreement. Each party hereto irrevocably designates CT
Corporation as its agent and attorney-in-fact for the acceptance of service of
process and making an appearance on its behalf in any such claim or proceeding
and for the taking of all such acts as may be necessary or appropriate in order
to confer jurisdiction over it before the Chosen Courts and each party hereto
stipulates that such consent and appointment is irrevocable and coupled with an
interest. Each party hereto irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
Contemplated Transactions.
          10.12 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by the parties hereto in accordance with their specific terms
or were otherwise breached. It is

-46-



--------------------------------------------------------------------------------



 



accordingly agreed that the Purchaser, on the one hand, and the Company, on the
other hand, shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement by the other and to enforce specifically the terms
and provisions of this Agreement. Each of the parties hereto hereby waives
(i) any defenses in any action for specific performance, including the defense
that a remedy at law would be adequate, and (ii) any requirement under any Law
to post a bond or other security as a prerequisite to obtaining equitable
relief.
          10.13 Rules of Construction. The parties hereto have participated
jointly and been represented by counsel in the negotiation and drafting of this
Agreement and, therefore, this Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation in favor of or
against any party by virtue of the authorship of any provision of this
Agreement.
          10.14 Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING, LITIGATION OR COUNTERCLAIM BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. IF
THE SUBJECT MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS
PROHIBITED, NO PARTY TO THIS AGREEMENT SHALL PRESENT AS A NON-COMPULSORY
COUNTERCLAIM IN ANY SUCH LAWSUIT ANY CLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT. FURTHERMORE, NO PARTY TO THIS AGREEMENT SHALL
SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE WAIVED.
          10.15 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof, becomes or is declared
by a court of competent jurisdiction to be illegal, void, invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
[remainder of page intentionally blank]

-47-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Purchaser and the Company have caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first above written.

            CARE INVESTMENT TRUST INC.

      By:   /s/ Torey Riso       Name:   Torey Riso       Title:   Chief
Executive Officer and President       TIPTREE FINANCIAL PARTNERS, L.P.

      By:   /s/ Geoffrey Kauffman       Name:   Geoffrey Kauffman       Title:  
President and Chief Operating Officer    

[Signature Page to Purchase and Sale Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I
CONDITIONS OF THE OFFER
          Notwithstanding any other provisions of the Offer, the Company shall
not be required to accept for payment or, subject to any applicable rules and
regulations of the SEC, including Rule 14e-1(c) promulgated under the Exchange
Act, pay for any tendered shares of Company Common Stock and may (subject to
Section 6.1 of the Agreement) terminate the Offer if (i) there shall not be
validly tendered (and not withdrawn) prior to the Expiration Date for the Offer
10,300,000 shares of Company Common Stock (the “Minimum Condition”) or (ii) any
of the following additional conditions shall not have been satisfied as of the
Acceptance Date:
          (a) Maximum Amount and Joint Written Direction. (i) The Purchaser
shall have delivered the Maximum Amount to the Escrow Agent in accordance with
Section 2.1 of the Agreement, to be held and released by the Escrow Agent in
accordance with the terms of the Escrow Agreement, and (ii) the Joint Written
Direction shall have been delivered to the Escrow Agent in accordance with
Section 2.3(a) of the Agreement.
          (b) Stockholder Approval. The Company Stockholder Approval shall have
been obtained.
          (c) No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction, or other order issued by any court
of competent jurisdiction preventing the consummation of the Contemplated
Transactions shall be in effect; nor shall there be any statute, rule,
regulation or order enacted, entered, or enforced which prevents or prohibits
the consummation of the Contemplated Transactions.
          (d) Governmental Approval. Any waiting period applicable to the
Contemplated Transactions under the HSR Act shall have expired or been
terminated and any approvals and consents required to be obtained before the
Contemplated Transactions can be consummated under any other Antitrust Law shall
have been obtained.
          (e) Accuracy of Representations and Warranties. The representations
and warranties of the Purchaser contained in the Agreement are true and correct,
except where the failure of such representations and warranties to be true and
correct, taken as a whole, would not reasonably be expected to have a Purchaser
Material Adverse Effect.
          (f) Performance of Obligations. Each of the covenants and obligations
that the Purchaser is required to perform or to comply with pursuant to the
Agreement at or prior to the Acceptance Date shall have been duly performed or
complied with in all respects, except to the extent the non-performance thereof
would not be material to the Contemplated Transactions.
          (g) Related Agreements. The Escrow Agreement shall be in full force
and effect.
          (h) Consents. Each of the Purchaser Consents set forth in Section 4.3
of the Purchaser Disclosure Schedule and each of the Company Consents set forth
in Section 7.3(d) of the Company Disclosure shall have been obtained.

-I-1-



--------------------------------------------------------------------------------



 



          (i) No MAE. Since the date of the Agreement, there shall not have
occurred any change, event or development that has had or would reasonably be
expected to have a Purchaser Material Adverse Effect.
          The foregoing conditions are for the benefit of the Company and,
subject to Section 6.1, may be waived by the Company, in whole or in part at any
time and from time to time; provided, however, the express written consent of
the Purchaser is required in connection with any waiver of the Minimum
Condition, or of conditions set forth in paragraphs (b), (c) or (d) hereof. The
failure by the Company at any time to exercise any of the foregoing rights shall
not be deemed a waiver of any such right and each such right shall be deemed an
ongoing right which may be asserted at any time and from time to time.
          Capitalized terms used but not defined in this Annex I shall have the
meanings set forth in the Purchase and Sale Agreement to which this Annex I is
attached.

-I-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
ESCROW AGREEMENT

 



--------------------------------------------------------------------------------



 



THE
BANK OF
NEW
YORK
 
ESCROW AGREEMENT
among
CARE INVESTMENT TRUST, INC.
and
TIPTREE FINANCIAL PARTNERS, L.P.
and
THE BANK OF NEW YORK MELLON, as Escrow Agent
Dated as of March 16, 2010
ACCOUNT NUMBER(S):
SHORT TITLE OF ACCOUNT: ESCROW ACCOUNT
 





--------------------------------------------------------------------------------



 



ESCROW AGREEMENT made this 16th day of March, 2010, entered into by and among
THE BANK OF NEW YORK MELLON, as escrow agent (the “Escrow Agent”), CARE
INVESTMENT TRUST INC. (the “Beneficiary” or the “Company”) and TIPTREE FINANCIAL
PARTNERS, L.P. (the “Depositor”).
Each of Beneficiary, Depositor and the Escrow Agent hereby agree that, in
consideration of the mutual promises and covenants contained herein, Escrow
Agent shall hold in escrow and shall distribute Escrow Property (as defined
herein) in accordance with and subject to the following Instructions and Terms
and Conditions:
I. INSTRUCTIONS:
1. Escrow Property
The property and/or funds deposited or to be deposited with the Escrow Agent by
Depositors shall be as follows:
The amount of cash identified next to the name of the Depositor on Schedule 1
attached hereto, which cash shall be delivered by the Depositor to the Escrow
Agent in accordance with Section 2.1 of the Purchase and Sale Agreement to which
this Escrow Agreement is attached (the “Purchase and Sale Agreement”), by wire
transfer of immediately available funds (the date on which such cash is
deposited, each, a “Deposit Date”). The account details for such wire transfer
are as follows:
The Bank of New York Mellon
500 Ross Street
Pittsburgh, PA 15262-00001
ABA Number:
Acct. Number:
Acct. Name:
Ref:
Attn: Siew Chin Chow 201-680-4047
For the avoidance of doubt, cash may be deposited by the Depositor on one or
more occasions pursuant to Section 2.1 of the Purchase and Sale Agreement.
The foregoing property and/or funds, plus all interest, dividends and other
distributions and payments thereon (collectively the “Distributions”) received
by Escrow Agent, less any property

2



--------------------------------------------------------------------------------



 



and/or funds distributed or paid in accordance with this Escrow Agreement, are
collectively referred to herein as “Escrow Property”.
2. Investment of Escrow Property
Depositors are to select one of the following options:

  (a)   Escrow Agent shall have no obligation to pay interest on or to invest or
reinvest any Escrow Property deposited or received       hereunder.     (b)   If
any Escrow Property is comprised of cash, the Escrow Agent shall invest or
reinvest Escrow Property without distinction       between principal and income,
in the following:         One or more short-term market instruments including
but not limited to marketable obligations issued or guaranteed by the U.S.
Government, its agencies or instrumentalities, bank instruments, corporate debt
securities issued by U.S. or foreign companies, commercial paper, demand
instruments, adjustable rate obligations, asset-backed securities, restricted
securities, fully collateralized repurchase agreements or money market funds
subject to the requirements of the Investment Company Act of 1940, as amended,
invested in any one or more of the aforementioned types of instruments.

Escrow Agent shall have no liability for any loss arising from or related to any
such investment other than in accordance with paragraph 4 of the Terms and
Conditions.
3. Distribution of Escrow Property
     With respect to any cash deposited by Depositor on any Deposit Date, the
Escrow Agent is directed to hold and distribute such Escrow Property in the
following manner:
Upon receipt of a Joint Written Direction, substantially in the form attached
hereto as Exhibit A (the “Joint Written Direction”) executed by each of
Depositor and Beneficiary following such Deposit Date, the Escrow Agent shall
distribute (i) to the account designated by the Beneficiary that portion of the
Escrow Property designated in such Joint Written Direction as being payable to
or for the benefit of the Beneficiary, and (ii) to the Depositor, the balance of
the Escrow Property. Once delivered to the Escrow Agent, a Joint Written
Direction may not be amended, modified or rescinded unless executed by each of
the Depositor and the Beneficiary. Any distribution to or for the benefit of the
Beneficiary and the Depositor shall be made by wire transfer of immediately
available funds to the accounts designated with respect to each of Beneficiary
and Depositor in writing to the Escrow Agent.
Notwithstanding the foregoing, if a Joint Written Direction is not delivered to
the Escrow Agent within three (3) days after such Deposit Date, then the Escrow
Agent shall distribute all of the Escrow Property to the Depositor by wire
transfer

3



--------------------------------------------------------------------------------



 



of immediately available funds to the account of the Depositor designated in
writing by the Depositor to the Escrow Agent.
4. Addresses
     Notices, instructions and other communications shall be sent to:
To the Escrow Agent:
The Bank of New York Mellon
Attn: Jaddiel Ramos
480 Washington Blvd., 29th Floor
Jersey City, NJ 07310 USA
Facsimile: 412-209-2046
with a copy to its counsel:
The Bank of New York Mellon
Attn: Legal Department
480 Washington Blvd., 29th Floor
Jersey City, NJ 07310 USA
Facsimile: 201-680-4610
To Depositors:
Chief Executive Officer,
Tiptree Financial Partners, LP,
780 Third Avenue,
New York, NY 10017,
Fax Number 212-758-8431
with a copy to its counsel:
Michael R. Littenberg,
Schulte Roth & Zabel LLP,
919 Third Avenue,
New York, NY 10022,
Fax Number 212-593-5955
To Beneficiary:
Care Investment Trust Inc.
505 Fifth Avenue
New York, NY 10017
Attention:     Chief Executive Officer
Fax:               800-576-3021
with a copy to its counsel:

4



--------------------------------------------------------------------------------



 



Karen Dewis,
McDermott Will & Emery LLP,
600 13th Street, N.W.,
Washington, D.C. 20005,
Fax Number 202-756-8087
5. Distribution of Escrow Property Upon Termination
          This Escrow Agreement shall terminate on the earlier of (i) if a Joint
Written Direction is delivered to the Escrow Agent in accordance with Section 3
above, the date on which distributions are made in accordance with Section 3
above, and (ii) if a Joint Written Direction is not delivered to the Escrow
Agent in accordance with Section 3 above, August 31, 2010 or such later date as
agreed upon by the Beneficiary and the Depositor. Upon termination hereof, the
Escrow Agent shall distribute all of the Escrow Property, if any, to the
Depositor by wire transfer of immediately available funds to the account of the
Depositor designated in writing by the Depositor to the Escrow Agent.
6. Compensation

  (a)   At the time of execution of this Escrow Agreement, the Company shall pay
Escrow Agent an escrow fee of $0.00.     (b)   The Company shall pay all
activity charges as per Escrow Agent’s current fee schedule.     (c)   The
Company shall be responsible for and shall reimburse Escrow Agent upon demand
for all expenses, disbursements and advances incurred or made by Escrow Agent in
connection with this Agreement.

5



--------------------------------------------------------------------------------



 



II. TERMS AND CONDITIONS:

1.   The duties, responsibilities and obligations of Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied. Escrow Agent shall not be subject to,
nor required to comply nor deemed to have any knowledge of any of the terms of
any other agreement between the Depositor and the Beneficiary or to which the
Depositor or the Beneficiary are a party, even though reference thereto may be
made herein, or to comply with any direction or instruction (other than those
contained herein or delivered in accordance with this Escrow Agreement) from the
Depositor or the Beneficiary or any person acting on their behalf. Escrow Agent
shall not be required to, and shall not, expend or risk any of its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder.   2.   This Agreement is for the exclusive benefit of the parties
hereto and their respective successors hereunder, and shall not be deemed to
give, either express or implied, any legal or equitable right, remedy, or claim
to any other entity or person whatsoever.   3.   If at any time Escrow Agent is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects Escrow
Property (including but not limited to orders of attachment or garnishment or
other forms of levies or injunctions or stays relating to the transfer of Escrow
Property), Escrow Agent is authorized to comply therewith in any manner as it or
its legal counsel of its own choosing deems appropriate; and if Escrow Agent
complies with any such judicial or administrative order, judgment, decree, writ
or other form of judicial or administrative process, Escrow Agent shall not be
liable to any of the parties hereto or to any other person or entity even though
such order, judgment, decree, writ or process may be subsequently modified or
vacated or otherwise determined to have been without legal force or effect.   4.
  (a) Escrow Agent shall not be liable for any action taken or omitted or for
any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of gross negligence or
willful misconduct on its part. In no event shall Escrow Agent be liable (i) for
acting in accordance with or relying upon any instruction, notice, demand,
certificate or document from the Depositor and the Beneficiary or any person
acting on behalf of the Depositor or the Beneficiary, (ii) for any
consequential, punitive, indirect, incidental or special loss or damages of any
kind whatsoever to any person or entity (including without limitation lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage, (iii) for the acts or omissions of its nominees, correspondents,
designees, subagents or subcustodians, or (iv) for an amount in excess of the
value of the Escrow Property, valued as of the date of deposit.     (b) If any
fees, expenses or costs incurred by, or any obligations owed to, Escrow Agent
hereunder are not promptly paid when due, Escrow Agent may reimburse itself
therefor from the Escrow Property and may sell, convey or otherwise dispose of
any Escrow Property for such purpose.     (c) As security for the due and
punctual performance of the Depositors’ and the Beneficiary’s obligations to
Escrow Agent hereunder, now or hereafter arising, the Depositor and the
Beneficiary, individually and collectively, hereby pledge, assign and grant to
Escrow Agent a continuing security interest in, and a lien on, the Escrow
Property and all Distributions thereon or additions thereto (whether such
additions are the result of deposits by Depositors or the investment of Escrow
Property). The security interest of Escrow Agent shall at all times be valid,
perfected and enforceable by Escrow

6



--------------------------------------------------------------------------------



 



    Agent against the Depositor and the Beneficiary and all third parties in
accordance with the terms of this Escrow Agreement.     (d) Escrow Agent may
consult with legal counsel at the expense of the Company as to any matter
relating to this Escrow Agreement, and Escrow Agent shall not incur any
liability in acting in good faith in accordance with any advice from such
counsel.     (e) Escrow Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of Escrow Agent (including but not limited
to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility).  
5.   Unless otherwise specifically set forth herein, Escrow Agent shall proceed
as soon as practicable to collect any checks or other collection items at any
time deposited hereunder. All such collections shall be subject to Escrow
Agent’s usual collection practices or terms regarding items received by Escrow
Agent for deposit or collection. Escrow Agent shall not be required, or have any
duty, to notify anyone of any payment or maturity under the terms of any
instrument deposited hereunder, nor to take any legal action to enforce payment
of any check, note or security deposited hereunder or to exercise any right or
privilege which may be afforded to the holder of any such security.   6.  
Escrow Agent shall provide to the Depositor and Beneficiary monthly statements
identifying transactions, transfers or holdings of Escrow Property and each such
statement shall be deemed to be correct and final upon receipt thereof by the
Depositor and the Beneficiary unless Escrow Agent is notified in writing to the
contrary within thirty (30) business days of the date of such statement.   7.  
Escrow Agent shall not be responsible in any respect for the form, execution,
validity, value or genuineness of documents or securities deposited hereunder,
or for any description therein, or for the identity, authority or rights of
persons executing or delivering or purporting to execute or deliver any such
document, security or endorsement.   8.   Notices, instructions or other
communications shall be in writing and shall be given to the address set forth
in the “Addresses” provision herein (or to such other address as may be
substituted therefor by written notification to the Escrow Agent, the Depositor
or the Beneficiary). Escrow Agent is authorized to comply with and rely upon any
notices, instructions or other communications believed by it to have been sent
or given by the Depositor and the Beneficiary or by a person or persons
authorized by the Depositor and the Beneficiary on their respective behalf.
Whenever under the terms hereof the time for giving a notice or performing an
act falls upon a Saturday, Sunday, or banking holiday, such time shall be
extended to the next day on which Escrow Agent is open for business.   9.   The
Beneficiary shall be liable for and shall reimburse and indemnify Escrow Agent
and hold Escrow Agent harmless from and against any and all claims, losses,
liabilities, costs, damages or expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) arising from or in connection with or
related to this Escrow Agreement or being Escrow Agent hereunder (including but
not limited to Losses

7



--------------------------------------------------------------------------------



 



    incurred by Escrow Agent in connection with its successful defense, in whole
or in part, of any claim of gross negligence or willful misconduct on its part);
provided, however, that nothing contained herein shall require Escrow Agent to
be indemnified for Losses caused by its gross negligence or willful misconduct.
  10.   (a) The Depositor and the Beneficiary may, by mutual agreement, remove
the Escrow Agent at any time by giving to the Escrow Agent thirty (30) calendar
days’ prior notice in writing signed by each of the Depositor and the
Beneficiary. The Escrow Agent may resign at any time by giving two calendar
days’ prior written notice thereof.     (b) Within ten (10) calendar days after
giving the foregoing notice of removal to Escrow Agent or receiving the
foregoing notice of resignation from Escrow Agent, each of the Depositor and the
Beneficiary jointly agree on and appoint a successor Escrow Agent. If a
successor Escrow Agent has not accepted such appointment by the end of such
10-day period, Escrow Agent may, in its sole discretion, deliver the Escrow
Property to the Beneficiary at the address provided herein or may apply to a
court of competent jurisdiction for the appointment of a successor Escrow Agent
or for other appropriate relief. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Escrow Agent in connection with such
proceeding shall be paid by, and be deemed a joint and several obligation of,
each of the Depositor and the Beneficiary.     (c) Upon receipt of the identity
of the successor Escrow Agent, Escrow Agent shall either deliver the Escrow
Property then held hereunder to the successor Escrow Agent, less Escrow Agent’s
fees, costs and expenses or other obligations owed to Escrow Agent, or hold such
Escrow Property (or any portion thereof), pending distribution, until all such
fees, costs and expenses or other obligations are paid.     (d) Upon delivery of
the Escrow Property to successor Escrow Agent, Escrow Agent shall have no
further duties, responsibilities or obligations hereunder.   11.   (a) In the
event of any ambiguity or uncertainty hereunder or in any notice, instruction or
other communication received by Escrow Agent hereunder, Escrow Agent may, in its
sole discretion, refrain from taking any action other than retain possession of
the Escrow Property, unless Escrow Agent receives written instructions, signed
by each of the Depositor and the Beneficiary, which eliminates such ambiguity or
uncertainty.     (b) In the event of any dispute between or conflicting claims
by or among the Depositor and/or the Beneficiary and/or any other person or
entity with respect to any Escrow Property, Escrow Agent shall be entitled, in
its sole discretion, to refuse to comply with any and all claims, demands or
instructions with respect to such Escrow Property so long as such dispute or
conflict shall continue, and Escrow Agent shall not be or become liable in any
way to the Depositor or the Beneficiary for failure or refusal to comply with
such conflicting claims, demands or instructions. Escrow Agent shall be entitled
to refuse to act until, in its sole discretion, either (i) such conflicting or
adverse claims or demands shall have been determined by a final order, judgment
or decree of a court of competent jurisdiction, which order, judgment or decree
is not subject to appeal, or settled by agreement between the conflicting
parties as evidenced in a writing satisfactory to Escrow Agent or (ii) Escrow
Agent shall have received security or an indemnity satisfactory to it sufficient
to hold it harmless from and against any and all Losses which it may incur by
reason of so acting. Escrow Agent may, in addition, elect, in its sole
discretion, to commence an interpleader action or seek other judicial relief or
orders as it

8



--------------------------------------------------------------------------------



 



    may deem, in its sole discretion, necessary. The costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
such proceeding shall be paid by, and shall be deemed a joint and several
obligation of, the Depositor and the Beneficiary.   12.   This Escrow Agreement
shall be interpreted, construed, enforced and administered in accordance with
the internal substantive laws (and not the choice of law rules) of the State of
New York, without regard to the principles of conflict of laws to the extent
that such principles would permit or require the application of laws of another
jurisdiction. Each of the Depositor and the Beneficiary hereby submits to the
personal jurisdiction of and each agrees that all proceedings relating hereto
shall be brought in courts located within the City and State of New York or
elsewhere as Escrow Agent may select. Each of the Depositor and the Beneficiary
hereby waives the right to trial by jury and to assert counterclaims in any such
proceedings. To the extent that in any jurisdiction the Depositor or the
Beneficiary may be entitled to claim, for itself or its assets, immunity from
suit, execution, attachment (whether before or after judgment) or other legal
process, each hereby irrevocably agrees not to claim, and hereby waives, such
immunity. Each of the Depositor and the Beneficiary waives personal service of
process and consents to service of process by certified or registered mail,
return receipt requested, directed to it at the address last specified for
notices hereunder, and such service shall be deemed completed ten (10) calendar
days after the same is so mailed.   13.   Except as otherwise permitted herein,
this Escrow Agreement may be modified only by a written amendment signed by all
the parties hereto, and no waiver of any provision hereof shall be effective
unless expressed in a writing signed by the party to be charged.   14.   The
rights and remedies conferred upon the parties hereto shall be cumulative, and
the exercise or waiver of any such right or remedy shall not preclude or inhibit
the exercise of any additional rights or remedies. The waiver of any right or
remedy hereunder shall not preclude the subsequent exercise of such right or
remedy.   15.   Each of the Depositor and the Beneficiary hereby represents and
warrants (a) that this Escrow Agreement has been duly authorized, executed and
delivered on its behalf and constitutes its legal, valid and binding obligation
and (b) that the execution, delivery and performance of this Escrow Agreement by
each of the Depositor and the Beneficiary do not and will not violate any
applicable law or regulation.   16.   The invalidity, illegality or
unenforceability of any provision of this Agreement shall in no way affect the
validity, legality or enforceability of any other provision; and if any
provision is held to be enforceable as a matter of law, the other provisions
shall not be affected thereby and shall remain in full force and effect.   17.  
This Escrow Agreement shall constitute the entire agreement of the parties with
respect to the subject matter and supersedes all prior oral or written
agreements in regard thereto.   18.   This Escrow Agreement shall terminate upon
the distribution of all Escrow Property from the Account. The provisions of
these Terms and Conditions shall survive termination of this Escrow Agreement
and/or the resignation or removal of the Escrow Agent.   19.   No printed or
other material in any language, including prospectuses, notices, reports, and
promotional material which mentions “The Bank of New York Mellon” by name or the
rights, powers, or duties of the Escrow Agent under this Escrow Agreement shall
be

9



--------------------------------------------------------------------------------



 



    issued by any other parties hereto, or on such party’s behalf, without the
prior written consent of Escrow Agent.   20.   The headings contained in this
Escrow Agreement are for convenience of reference only and shall have no effect
on the interpretation or operation hereof.   21.   This Escrow Agreement may be
executed by each of the parties hereto in any number of counterparts, each of
which counterpart, when so executed and delivered, shall be deemed to be an
original and all such counterparts shall together constitute one and the same
agreement.   22.   The Escrow Agent does not have any interest in the Escrowed
Property deposited hereunder but is serving as escrow holder only and having
only possession thereof. The Company shall pay or reimburse the Escrow Agent
upon request for any transfer taxes or other taxes relating to the Escrowed
Property incurred in connection herewith and shall indemnify and hold harmless
the Escrow Agent any amounts that it is obligated to pay in the way of such
taxes. Any payments of income from this Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. Each
of the Depositor and the Beneficiary will provide the Escrow Agent with
appropriate W-9 forms for tax I.D., number certifications, or W-8 forms for
non-resident alien certifications. It is understood that the Escrow Agent shall
be responsible for income reporting only with respect to income earned on
investment of funds which are a part of the Escrowed Property and is not
responsible for any other reporting. This paragraph and paragraph (9) shall
survive notwithstanding any termination of this Escrow Agreement or the
resignation of the Escrow Agent.

[remainder of page intentionally blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Escrow Agreement to
be executed by a duly authorized officer as of the day and year first written
above.

                      TIPTREE FINANCIAL PARTNERS, L.P.,       CARE INVESTMENT
TRUST INC.,     as Depositor       as Beneficiary    
 
                   
By:
  /s/ Geoffrey Kauffman       By:   /s/ Torey Riso    
Name:
 
Geoffrey Kauffman
      Name:  
Torey Riso
   
Title:
  President and Chief Operating Officer       Title:   Chief Executive Officer
and President    

11



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON, as Escrow Agent
      By:   /s/ Jaddiel Ramos       Name:   Jaddiel Ramos       Title:   Vice
President    

12



--------------------------------------------------------------------------------



 



SCHEDULE 1
ESCROW PROPERTY

                      Description of Escrow   Amount of Escrow Depositor  
Property   Property
Tiptree Financial Partners, L.P.
  Cash   $ 60,430,932  

13



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
JOINT WRITTEN DIRECTION
[INSERT DATE]
The Bank of New York Mellon
Attn: Jaddiel Ramos
480 Washington Blvd., 29th Floor
Jersey City, NJ 07310 USA
Facsimile: 412-209-2046.
To Whom It May Concern:
     In connection with that certain Purchase and Sale Agreement, dated as of
                     ___, 2010, entered into by the undersigned (the “PSA”), and
the Escrow Agreement, dated as of                      ___, 2010, entered into
by the undersigned and the Escrow Agent (as defined in the Escrow Agreement)
(the “Escrow Agreement”), the undersigned hereby notify and direct the Escrow
Agent to distribute the Escrow Property (as defined in the Escrow Agreement) as
follows:

1.   $                     shall be distributed to an account for the benefit of
the Beneficiary in accordance with Section 3 of the Escrow Agreement; and   2.  
the balance of the Escrow Property, if any, shall be distributed to the
Depositor in accordance with Section 3 of the Escrow Agreement.

     This Joint Written Direction may not be amended, modified or rescinded
unless executed by each of the Depositor and the Beneficiary.

                      TIPTREE FINANCIAL PARTNERS, L.P.,       CARE INVESTMENT
TRUST INC.,     as Depositor       as Beneficiary    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
          Title:        

14



--------------------------------------------------------------------------------



 



EXHIBIT B
REGISTRATION RIGHTS AGREEMENT

 